EXHIBIT 10.25
 
BRICKSTONE SQUARE
ANDOVER, MASSACHUSETTS
 
LEASE
 
LANDLORD:
  
ANDOVER MILLS REALTY LIMITED PARTNERSHIP, a

    
Massachusetts Limited Partnership
TENANT:
  
SYNPLICITY, INC., a California corporation
DATE:
  
June 26, 2002
BUILDING NO.:
  
100
LEASE NO.:
  
1005ABA



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
1.
  
BASIC LEASE PROVISIONS.
  
1
    
1.1        Summary.
  
1
    
1.2        Conflict.
  
1
2.
  
CONSTRUCTION OF PREMISES.
  
1
3.
  
POSSESSION AND SURRENDER OF PREMISES.
  
2
4.
  
TERM.
  
2
5.
  
RENT.
  
2
6.
  
TAXES.
  
2
    
6.1        Definition of Taxes.
  
2
    
6.2        Payment of Taxes.
  
2
    
6.3        Tenant’s Taxes.
  
2
7.
  
OPERATING COSTS.
  
2
    
7.1        Definition of Operating Costs.
  
2
    
7.2        Payment of Operating Costs.
  
2
    
7.3        Building Operating Costs.
  
2
    
7.4        Determining Operating Costs.
  
2
8.
  
MONTHLY PAYMENT OF TAXES AND OPERATING COSTS; LIMITATION ON COSTS.
  
3
9.
  
INSURANCE.
  
3
    
9.1        Tenant’s Insurance; Waiver of Subrogation.
  
3
    
9.2        Landlord’s Insurance; Waiver of Subrogation.
  
3
10.
  
UTILITIES.
  
4
11.
  
USE OF PREMISES.
  
4
12.
  
MAINTENANCE AND REPAIRS.
  
4
    
12.1      Landlord’s Obligations.
  
4
    
12.2      Tenant’s Obligations.
  
5
13.
  
ALTERATIONS.
  
5
    
13.1      Landlord’s Consent.
  
5
    
13.2      Notice.
  
5
    
13.3      Compliance with Laws.
  
5
    
13.4      Liens.
  
5
    
13.5      Labor Harmony.
  
5
14.
  
INDEMNITY; SATISFACTION OF REMEDIES.
  
5
    
14.1      Indemnification.
  
5
    
14.2      Damage to Persons or Property.
  
5
    
14.3      Satisfaction of Remedies.
  
6
15.
  
COMMON AREA AND PARKING.
  
6
    
15.1      Common Area.
  
6
    
15.2      Parking.
  
6
16.
  
DAMAGE OR DESTRUCTION.
  
6
    
16.1      Repairs.
  
6
    
16.2      Election to Terminate.
  
6
    
16.3      Abatement of Rent.
  
7
17.
  
CONDEMNATION.
  
7
18.
  
ASSIGNMENT AND SUBLETTING.
  
7
    
18.1      Landlord’s Consent Required.
  
7
    
18.2      Notice.
  
7
    
18.3      Reasonable Consent.
  
7
    
18.4      No Release of Tenant.
  
7
    
18.5      Additional Terms.
  
7
19.
  
MORTGAGEE PROTECTION.
  
8
    
19.1      Subordination and Attornment.
  
8
    
19.2      Mortgagee’s Liability.
  
9
    
19.3      Mortgagee’s Right to Cure.
  
9
20.
  
ESTOPPEL CERTIFICATES.
  
9
21.
  
DEFAULT.
  
9
22.
  
REMEDIES FOR DEFAULT.
  
9
    
22.1      General.
  
9
    
22.2      Remedies Cumulative.
  
10
    
22.3      Performance by Landlord.
  
10
    
22.4      Post-Judgment Interest.
  
10
23.
  
BANKRUPTCY. [SEE EXHIBIT “F”]
  
10



i



--------------------------------------------------------------------------------

 
24.
  
GENERAL PROVISIONS.
  
10
    
24.1      Holding Over.
  
10
    
24.2      Entry By Landlord.
  
11
    
24.3      Brokers.
  
11
    
24.4      Quiet Enjoyment.
  
11
    
24.5      Security.
  
11
    
24.6      Obligations; Successors; Recordation.
  
11
    
24.7      Late Charges.
  
11
    
24.8      Accord and Satisfaction.
  
11
    
24.9      Prior Agreements; Amendments; Waiver.
  
11
    
24.10    Representations; Inability to Perform.
  
11
    
24.11    Legal Proceedings.
  
11
    
24.12    Ownership; Invalidity; Remedies; Choice of Law.
  
12
    
24.13    Expense; Consent.
  
12
    
24.14    Presumptions; Exhibits; Submission; Net Lease.
  
12
    
24.15    Cooperation.
  
12
    
24.16    Notices.
  
12
    
24.17    Security Deposit.
  
12
    
24.18    Other Defined Terms.
  
12
25.
  
HAZARDOUS SUBSTANCES.
  
13
    
SIGNATURES
  
13

 
EXHIBIT LIST
 
“A”
  
SITE PLAN OF PROJECT
“B”
  
PREMISES
“C”
  
WORKLETTER
“D”
  
BASE RENT
“E”
  
RULES AND REGULATIONS
“F”
  
BANKRUPTCY PROVISIONS (ARTICLE 23)

 
ADDENDUM #1—EXTENSION OPTION



ii



--------------------------------------------------------------------------------

INDEX TO DEFINED TERMS
 
TERM

--------------------------------------------------------------------------------

  
PAGE

--------------------------------------------------------------------------------

  
SECTION or EXHIBIT

--------------------------------------------------------------------------------

Affiliates
  
12
  
24.18(a)
Alterations
  
5
  
13
Bankruptcy Code
  
Page 1 of 1
  
Exhibit “F”, ¶23.1
Base Rent
  
1
  
1.1(f)
Building
  
1
  
1.1(d)
cafeteria charges
  
12
  
24.18(b)
Common Area
  
6
  
15
Condemnation
  
7
  
17
Default Rate
  
10
  
22.4
Guarantor
  
1
  
1.1(Lease)
hazardous substances
  
13
  
25
Landlord’s Mortgagees
  
12
  
24.18(c), Exhibit “C”, ¶1.1
Landlord’s Work
  
1
  
2
Laws
  
13
  
24.18(d)
Lease Year
  
2
  
4
Liabilities
  
13
  
24.18(e)
Liens
  
5
  
13.4
Notices
  
12
  
24.16
Operating Costs
  
2
  
7.1
Premises
  
1
  
1.1(c)
Project
  
1
  
1.1(e)
rent
  
2
  
5
Rent Commencement Date
  
1
  
1.1(a)
Security Deposit
  
1
  
1.1(h)
Superior Leases and Mortgages
  
13
  
24.18(f)
Systems and Equipment
  
13
  
24.18(g)
Taxes
  
2
  
6.1
Tenant Delays
  
Page 1 of 1
  
Exhibit “C”, ¶1.2
Tenant’s Broker
  
1
  
1.1(m)
Tenant’s Percentage
  
1
  
1.1(g)
Tenant’s Property
  
2
  
3
Tenant’s Work
  
1
  
2, Exhibit “C”, ¶1.2
Transfer
  
7
  
18.1



iii



--------------------------------------------------------------------------------

LEASE
 
THIS LEASE, dated as of June 26, 2002, is between ANDOVER MILLS REALTY LIMITED
PARTNERSHIP, a Massachusetts limited partnership (“Landlord”), and SYNPLICITY,
INC., a California corporation (“Tenant”).
 
Landlord leases the Premises to Tenant and Tenant leases the Premises from
Landlord on the following terms and conditions:
 
1.    BASIC LEASE PROVISIONS.
 
1.1    Summary.
 
(1)  Rent Commencement Date: When Landlord’s Work is deemed to have been
substantially completed in accordance with the terms of this Lease, or when
Tenant occupies the Premises to conduct business, whichever is earlier.
 
(2)  Term: This Lease is effective as of the date hereof, and the Lease term
begins on the Rent Commencement Date and ends five (5) Lease Years thereafter,
unless terminated earlier or extended in accordance with this Lease.
 
(3)  Premises: Space on the fifth (5th) Floor of the Building (as shown in
Exhibit “B”), with an agreed rentable area of 3,549 square feet.
 
(4)  Building: Building 100, in which the Premises is located.
 
(5)  Project: The land, buildings, improvements and appurtenances, both above
and below grade, now commonly known as Brickstone Square, located in Andover,
Massachusetts, as generally depicted on Exhibit “A.”
 
(6)  Base Rent: (see Exhibit “D”).
 
(7)  Tenant’s Percentage: 0.38%.
 
(8)  Security Deposit: Twenty-one Thousand Two Hundred Ninety-four Dollars
($21,294).
 
(9)  Use of Premises: As sales offices for a software company.
 
(10)  Notice to Tenant:
 
Synplicity, Inc.
935 Stewart Drive
Sunnyvale, California 94085
Attn: Penny Miller
 
(11)  Notice to Landlord:
 
Andover Mills Realty Limited Partnership
200 Brickstone Square
Andover, Massachusetts 01810
Attn: Martin Spagat
 
With a Copy to:
 
Brickstone Properties Incorporated
The Plaza at Continental Park
Suite 5252
2101 Rosecrans Avenue
El Segundo, California 90245-4742
Attn: John G. Baker, Esq.
 
(12)  Guarantor: None.
 
(13)  Tenant’s Broker: Prudential Howe & Doherty Realtors.
 
(14)  Certain Other Defined Terms: [See Section 24.18]
 
1.2    Conflict.  If there is a conflict between this summary and the rest of
this Lease, the rest of this Lease will control.
 
2.    CONSTRUCTION OF PREMISES.
 
Landlord will diligently perform “Landlord’s Work” and Tenant will diligently
perform “Tenant’s Work” (if any) as described in the Workletter attached as
Exhibit “C” in accordance with the Workletter and the rest of this Lease.
Landlord’s Work will be deemed substantially completed even if Landlord has not
completed “punch list” or other minor items, as long as Landlord agrees to
complete these items diligently. Tenant’s final punch list will be submitted to
Landlord within fifteen (15) days after Landlord notifies Tenant that Landlord’s
Work is substantially completed. Substantial completion of Landlord’s Work will
be deemed to have occurred on the earlier of: the date as of which Landlord’s
architect certifies in good faith that Landlord’s Work has been substantially
completed in substantial conformance with the plans and specifications therefor
(or the date as of which such substantial completion would have occurred but for
any delays or Tenant’s Work for which Tenant is responsible); or the date that
the applicable governmental authorities issue a temporary or final certificate
of occupancy for the Premises (or the date as of which such a certificate of
occupancy reasonably could have been issued but for any delays or Tenant’s Work
for which Tenant is responsible).



--------------------------------------------------------------------------------

 
3.    POSSESSION AND SURRENDER OF PREMISES.
 
When this Lease terminates, Tenant will remove all of its signs, movable trade
fixtures and equipment, inventory and other personal property, whether owned by
Tenant or its Affiliates (“Tenant’s Property”). Tenant’s Property remaining
after termination will be deemed abandoned and Landlord may keep, sell, destroy
or dispose of it without incurring any Liabilities to Tenant or its Affiliates.
Tenant will repair all damage (casualty damage excepted) and surrender the
Premises broom clean and in good order, condition and repair, and otherwise in
the same condition as on the Rent Commencement Date, unless such requirement is
specifically waived in writing by Landlord.
 
4.    TERM.
 
The term of this Lease is as set forth in Section 1.1(b). A “Lease Year” is a
period of twelve (12) consecutive calendar months during the Lease term,
starting with the Rent Commencement Date. However, the first Lease Year is the
first twelve (12) full calendar months plus the partial month (if any) after the
Rent Commencement Date if the Rent Commencement Date is not the first day of the
month, and the last Lease Year may be less than twelve (12) months if the
expiration or termination date of this Lease is not the last day of a Lease
Year.
 
5.    RENT.
 
Tenant will pay the base rent as shown in Exhibit “D” in equal monthly
installments in advance beginning as of the Rent Commencement Date and
thereafter on the first day of each month during the term, prorated for any
portion of a month. The term “rent” includes base rent, additional rent and all
other amounts to be paid by Tenant under this Lease, whether or not specifically
described as rent. All rent will be paid to Landlord without demand, deduction,
counterclaim or offset of any type in good funds and lawful U.S. legal tender at
The Plaza at Continental Park, Suite 5252, 2101 Rosecrans Avenue, El Segundo,
California 90245-4742, Attn: Accounting Dept., or to such other person or place
as Landlord may from time to time designate. Tenant will pay the first full
month’s base rent when it executes this Lease.
 
6.    TAXES.
 
6.1    Definition of Taxes.    “Taxes” means all taxes, assessments, levies,
charges and fees imposed against, for or in connection with all or any portion
of: the Project; the use, ownership, leasing, occupancy, operation, management,
repair, maintenance, demolition or improvement of the Project; Landlord’s right
to receive, or the receipt of, rent, profit or income from the Project;
improvements, utilities and services, whether because of special assessment
districts or otherwise; the value of Landlord’s interest in the Project; a
reassessment due to any change in ownership or other transfer of all or any
portion of the Project; and fixtures, equipment and other real or personal
property used in connection with the Project. Taxes also include, without
limitation, license fees, sales, use, capital and value-added taxes, penalties,
interest and costs incurred in contesting taxes, and any charges or taxes in
addition to, in substitution or in lieu of, partially or totally, any taxes or
charges previously included within this definition, including taxes or charges
completely unforeseen by the parties and collected from whatever source. Taxes
do not include: Landlord’s federal or state net income, franchise, excise,
inheritance, gift or estate taxes.
 
6.2    Payment of Taxes.    Subject to Article 8, as of the Rent Commencement
Date Tenant will pay Tenant’s Percentage of Taxes directly to Landlord as
additional rent within thirty (30) days after receipt of Landlord’s bills from
time to time.
 
6.3    Tenant’s Taxes.    Tenant will pay before delinquency all taxes
assessments, license fees and charges levied, assessed or imposed on Tenant,
Tenant’s business operations and Tenant’s Property and will indemnify and hold
Landlord harmless therefrom.
 
7.    OPERATING COSTS.
 
7.1    Definition of Operating Costs.    “Operating Costs” are all costs and
expenses incurred in connection with the Project and its ownership, operation,
management, maintenance, repair, replacement and improvement, including, without
limitation, costs for: services, costs and utilities not otherwise directly paid
or reimbursed by tenants; materials, supplies and equipment; insurance premiums
and costs; wages and payroll, including bonuses, fringe benefits, workers
compensation and payroll taxes; professional and consulting fees; management
fees at then-prevailing rates or the current rates now charged for the Project,
whichever is greater, or, if no managing agent is retained, an amount in lieu
thereof not in excess of prevailing rates or those current rates, whichever is
greater; cafeteria charges; and complying with any Laws and insurance
requirements. Operating Costs do not include: Taxes or the exclusions therefrom;
depreciation of the Project structures and improvements; Landlord’s loan fees,
points, debt service or ground lease payments, or costs incurred in negotiating
any of the underlying documents in connection therewith; brokerage commissions;
the cost of Landlord’s Work, tenant allowances or workletter costs or any other
costs incurred with respect to the installation of tenant improvements or in
otherwise improving, decorating, painting or redecorating vacant space held for
lease to tenants (but such exclusion will apply only with respect to the costs
directly allocable to the space to be leased to such tenants); costs of
negotiating or enforcing leases; free rent, rent abatements or similar
inducements offered by Landlord to obtain tenants; expenses for repairs or
maintenance to the extent reimbursed by warranties, guaranties, service
contracts or insurance proceeds; costs for the replacement (as opposed to
maintenance and repair) of basic structural components of the Project; costs
involved in defending Landlord’s title to the Project; costs to influence
prospective legislation; and costs directly paid or specifically reimbursed by
tenants in the Project (other than by an allocation of Operating Costs), such as
separately metered electricity payable directly by a tenant to the utility
company.
 
7.2    Payment of Operating Costs.    Subject to Article 8, as of the Rent
Commencement Date Tenant will pay Tenant’s Percentage of Operating Costs
directly to Landlord as additional rent within thirty (30) days after receipt of
Landlord’s bills from time to time.
 
7.3    Building Operating Costs.    From time to time, Landlord may determine
that certain costs otherwise included within the definition of Operating Costs
more properly relate solely or primarily to less than all of the Buildings in
the Project (as a hypothetical example, elevator maintenance for elevators
serving only the Building). If Landlord so elects, these costs will be deducted
from Operating Costs and allocated only to tenants of the applicable
Building(s), Tenant’s share of these costs will be calculated by dividing
Tenant’s rentable square footage by the rentable square footage leased to all
tenants in the applicable Building(s) and otherwise Tenant will pay its share of
these costs in the manner described in Section 7.2.
 
7.4    Determining Operating Costs.    Notwithstanding anything to the contrary,
in determining Operating Costs for any calendar year, Lease Year or other
relevant year, if during that period less than 100% of the area held for lease
by Landlord in the Project is leased and occupied by tenants, then the Operating
Costs for that period will be



2



--------------------------------------------------------------------------------

deemed to be equal to the Operating Costs that Landlord would expect to have
incurred if the Project had been fully leased and occupied for such period, as
reasonably determined by Landlord.
 
8.    MONTHLY PAYMENT OF TAXES AND OPERATING COSTS; LIMITATION ON COSTS.
 
(a)  At any time and from time to time, and subject to later change, Landlord
may elect to have Tenant pay Tenant’s share of Taxes and Operating Costs (or
either of them) in monthly installments in advance on the first of each month,
based on amounts reasonably estimated by Landlord (as revised from time to
time). If these estimated monthly payments are required, after the end of each
tax fiscal year, Lease Year or other relevant periods selected by Landlord,
Landlord will deliver to Tenant a statement of the actual amounts due for the
period. Any additional amounts due from Tenant will be payable as additional
rent within thirty (30) days after receipt of Landlord’s statement, and any
overpayment by Tenant will be refunded by Landlord or, at Landlord’s option,
deducted from the next monthly installments of rent due from Tenant. At any time
or from time to time, Landlord may deliver a bill to Tenant for Tenant’s share
of Taxes and/or Operating Costs (or specified portions thereof) and Tenant will
pay the amount due to Landlord as additional rent within thirty (30) days after
receipt of Landlord’s bill. Tenant will receive a credit for any estimated
monthly payments or other payments for such charges already paid by Tenant for
the period covered by that bill.
 
(b)  Notwithstanding anything to the contrary, if Tenant’s share of Taxes and
Operating Costs (inclusive of cafeteria charges) for the first twelve (12)
months of the Lease term exceed Six Dollars and Sixty Cents ($6.60) per square
foot of agreed rentable area in the Premises, Tenant will not be responsible for
those excess costs.
 
9.    INSURANCE.
 
9.1    Tenant’s Insurance; Waiver of Subrogation.
 
(a)  Tenant will maintain during the term:
 
(i)  Commercial general liability insurance (Broad Form), with contractual
liability, cross-liability and fire legal liability endorsements, protecting
against all claims and liabilities for personal, bodily and other injuries,
death and property damage including, without limitation, broad form property
damage insurance, automobile and personal injury coverage. This insurance also
will insure Tenant’s indemnities. The amount of this insurance will not be less
than Two Million Dollars ($2,000,000) combined single limit for each occurrence.
If this policy includes a “general aggregate” limit, the limit will be at least
twice the combined single limit per occurrence.
 
(ii)  “Special Form” casualty insurance, covering all of Tenant’s Work, Tenant’s
Property and all Alterations made by or for the benefit of Tenant. This
insurance will be for full replacement value.
 
(iii)  Loss of income and business interruption insurance in an amount that will
reimburse Tenant for direct and indirect loss of six (6) months of earnings and
other costs attributable to all perils commonly insured against by prudent
Tenants or attributable to prevention of access to the Premises or to the
Building as a result of such perils.
 
(iv)  Employer’s liability insurance of not less than One Million Dollars
($1,000,000), and worker’s compensation insurance in statutory limits.
 
(v)  Builder’s risk insurance (completed value form) for work required of or
permitted to be made by Tenant. The amount of this insurance will be reasonably
satisfactory to Landlord and must be obtained before any work is begun.
 
(b)  The initial amounts of insurance described above will be subject to
reasonable periodic increase (but not more often than annually) based on
inflation, increased liability awards and other relevant factors, as reasonably
determined by Landlord.
 
(c)  All policies of insurance carried by Tenant must: name Landlord and its
designees as additional insureds; contain a waiver by the insurer of any right
to subrogation against Landlord and its Affiliates; be written on an
“occurrence” basis; be from insurers in good standing and licensed to do
business in Massachusetts with a Best’s rating of at least A-X; and state that
the insurers will not cancel, fail to renew or modify the coverage without first
giving Landlord and any other additional insureds at least thirty (30) days
prior written notice.
 
(d)  Tenant will supply copies of each paid-up policy or a certificate from the
insurer certifying that the policy has been issued and complies with all of the
terms of this Article. The policies or certificates will be delivered to
Landlord when the Lease is signed and renewals provided not less than thirty
(30) days before the expiration of the coverage. Landlord always may inspect and
copy any of the policies. Tenant waives subrogation and any right to claim or
recover against Landlord or its Affiliates for Liabilities in connection with
any damage, loss or liability due to a peril covered under the casualty (and
similar) insurance policies required to be or actually maintained by Tenant.
 
(e)  Tenant and its Affiliates will not undertake, fail to undertake or permit
any acts or omissions which will in any way increase the cost of, violate, void
or make voidable all or any portion of any insurance policies maintained by
Landlord, unless Landlord gives its specific written consent and Tenant pays all
increased costs directly to Landlord on demand.
 
9.2    Landlord’s Insurance; Waiver of Subrogation.     Landlord will maintain
casualty insurance of at least 80% of the full replacement cost of the Project
(excluding foundations, footings, below-grade space and any historic items or
structures), commercial general public liability insurance (Broad Form or the
functional equivalent) of at least Five Million Dollars ($5,000,000), and other
insurance policies (including, without limitation, rental loss insurance
policies), all in such amounts(except as may be specified above), with such
deductibles and providing protection against such perils as Landlord determines
to be necessary in its sole discretion. All losses on all policies maintained
pursuant to this Article will be settled in Landlord’s name (or as otherwise
designated by Landlord) and proceeds will belong and be paid to or at the
direction of Landlord. Landlord hereby waives subrogation and any right to claim
or recover against Tenant or its Affiliates for Liabilities in connection with
any damage, loss or liability due to a peril covered under the casualty (and
similar) insurance policies required to be or actually maintained by Landlord.
Landlord makes no representations or warranties as to the adequacy of any
insurance to protect Landlord’s or Tenant’s interests.



3



--------------------------------------------------------------------------------

 
10.    UTILITIES.
 
(a)  Tenant will pay when due to the furnishing parties all fees and costs for
utility services furnished to the Premises, including, without limitation,
telephone, electricity, (including, without limitation, electricity for any heat
pump(s) or other portion of the HVAC Systems and Equipment dedicated to the
Premises), sewer, water and gas (if furnished). If a utility or service is not
separately metered or submetered and payable directly to the utility provider,
Tenant will pay its share (as reasonably determined by Landlord, by
“intellimetering” or otherwise) of such costs directly to Landlord as additional
rent within thirty (30) days after receipt of Landlord’s bill. Landlord will
diligently attempt to restore malfunctioning or interrupted utility service as
soon as reasonably possible, but Landlord is not responsible for any Liabilities
incurred by Tenant or Tenant’s Affiliates nor may Tenant abate rent, terminate
this Lease or pursue any other right or remedy against Landlord or Landlord’s
Affiliates as a result of any malfunction, interruption or suspension of any
utilities, services or associated Systems and Equipment. Landlord specifically
retains (and if necessary Tenant hereby grants to Landlord) the sole and
exclusive right to determine the electricity provider(s) for the Premises and
the rest of the Project.
 
(b)  Tenant may request HVAC service before and after normal business hours
(i.e., 7:00 a.m. to 7:00 p.m. Monday through Friday and 7:00 a.m. to 1:00 p.m.
Saturday, holidays excepted) at Tenant’s expense pursuant to procedures
promulgated by Landlord from time to time at a rate per hour or fraction thereof
equal to Fifty Dollars ($50), increased at the beginning of each calendar year
by an amount equal to six percent (6%).
 
11.    USE OF PREMISES.
 
Tenant will:
 
(a) Operate its business in an attractive and first class manner and not permit
any objectionable or unreasonable noises, vibrations, odors or fumes in or to
emanate from the Premises, nor commit or permit any waste, improper, immoral or
offensive use of the Premises, any public or private nuisance or anything that
disturbs the quiet enjoyment of the other tenants, licensees, occupants or
customers of the Project, and use and occupy the Premises throughout the term
and only for the purposes described in Section 1.1(i), but for no other purpose.
All deliveries and pickups must be conducted at times and in the manner
reasonably prescribed by Landlord, and only in those loading docks or areas
specified by Landlord. All trash and waste products must be stored, discharged,
processed and removed in the manner reasonably prescribed by Landlord, and so as
not to be visible to other tenants or create any health or fire hazard.
 
(b) Install only window coverings and treatments approved by Landlord and, once
installed, keep them sufficiently closed to shield from outside view any
machinery or other equipment that Landlord determines is unsightly or
inconsistent with that portion of the Project. Tenant will vent only through
louvers in the windows of the Premises (if any), but Tenant may not detach those
louvers.
 
(c) Not: permit any coin or token operated vending, video, pinball, gaming or
other mechanical devices on the Premises, except for telephones and vending
machines solely for use by Tenant’s employees; sell lottery or raffle tickets;
operate a restaurant; engage in the business of banking or selling or purchasing
securities; permit diplomatic, governmental or quasi-governmental agencies to
occupy the Premises; use the Premises for retail sales to the general public or
as doctors’ offices, a school or educational institution, living or sleeping
quarters; store, sell or distribute obscene, graphic, sexually-explicit, lewd or
pornographic materials (as determined in Landlord’s judgment) or engage in
related businesses in or from the Premises; or conduct any auction, or any
distress, fire, bankruptcy or going out of business sale.
 
(d) Comply with: Laws and insurance requirements affecting the Premises, the
Project or any use and occupancy thereof (including, without limitation, making
required improvements to the Premises, but not any modifications or improvements
to the base-building life-safety system or the Building structure unless
required because of Tenant’s specific use or manner of use of the Premises); and
Landlord’s rules and regulations and reasonable changes thereto. Tenant will, at
its expense, obtain and maintain all licenses, approvals and variances necessary
to conduct its business and occupy the Premises, but none of those licenses,
permits or variances will be binding on or in any way affect or restrict
Landlord, any other tenants in the Project or the Project itself.
 
(e) If it wishes, at its expense: install signs or lettering on the entry doors
to the Premises identifying its tenancy in the manner customary to first-class
office buildings. Tenant will conform to standards established by Landlord from
time to time for these signs or lettering and submit for Landlord’s prior
approval a plan or sketch of Tenant’s proposed sign or lettering together with a
list of materials and specifications and the proposed manner of attachment.
Landlord will place Tenant’s name (along with the names of other tenants) on a
Building directory sign at no cost to Tenant, and all other signs, lettering,
awnings, canopies or other decorations require Landlord’s prior written
approval.
 
(f) Not use any advertising or other media or other device which can be heard or
experienced outside the Premises (except as permitted in subparagraph (e)
above), including without limitation, lights or audio or visual devices. Tenant
will not distribute handbills or advertising, promotional or other materials
anywhere in the Project or solicit business in the Project other than within its
own Premises.
 
12.    MAINTENANCE AND REPAIRS.
 
12.1    Landlord’s Obligations.  Landlord will cause to be repaired and
maintained the exterior and interior Common Area of the Project, the elevators,
the structural parts of the roof, floor and load-bearing walls of the Premises
(but not the interior surfaces), the common base-building life-safety system,
the common base-building HVAC Systems and Equipment (not including any dedicated
heat pump(s) or other portions of the HVAC Systems and Equipment dedicated to
the Premises), the common base-building electrical Systems and Equipment up to
but not beyond the bus duct tap, and the common base-building plumbing Systems
and Equipment up to and including, but not beyond, the main vertical risers, and
the sanitary sewer and water lines outside of the footprint of the Premises, but
specifically excluding any supplemental or additional electrical, plumbing or
other Systems and Equipment that are above base-building standard or involve
special Tenant requirements or equipment, all of which will be Tenant’s
responsibility to repair and maintain (e.g., computer-room electrical or HVAC
systems, audio/visual, computer, data or telecommunications systems, special
security systems, interior bathrooms, kitchens and kitchen appliances, etc.).
However, Tenant will be responsible for all repairs and maintenance resulting
from Tenant’s Alterations or the negligent or intentional acts or omissions of
Tenant or its Affiliates. Landlord will make its repairs within a reasonable
time following Tenant’s notification that the repairs are required. Landlord’s
obligations are subject to the provisions of Articles 16 and 17 and the rest of
this Lease.



4



--------------------------------------------------------------------------------

 
12.2    Tenant’s Obligations.    Except for Landlord’s obligations in Section
12.1, Tenant will clean, maintain and repair the Premises and the Systems and
Equipment specifically serving the Premises in a first-class manner, and keep
the Premises in good order and condition, including, without limitation,
Tenant’s Property, all doors, window treatments, wall coverings, floor
coverings, non-structural portions of the ceiling, floor and walls, and Tenant’s
Alterations (unless otherwise requested by Landlord). Tenant also will be
responsible for its prorata share of the costs for electricity, repair and
maintenance for any rooftop condensing units serving the Premises, based on the
relative rentable areas of the spaces served by those units.
 
13.    ALTERATIONS.
 
13.1    Landlord’s Consent.    “Alterations” means Tenant’s alterations,
additions, improvements, remodeling, repainting, decorations or other changes.
Tenant may make nonstructural Alterations to the interior of the Premises
without Landlord’s consent as long as the Alterations do not: affect the
windows, the exterior of the Building, or any portion of the Building or the
rest of the Project outside of the Premises; affect the strength, structural
integrity or load-bearing capacity of any portion of the Building; affect the
Systems and Equipment in the Premises or the rest of the Building or increase
Tenant’s usage; or, in Landlord’s reasonable judgment, cost more than a total of
Fifty Thousand Dollars ($50,000) in any Lease Year when combined with the cost
of other Alterations made in that Lease Year. All other Alterations require
Landlord’s prior written consent. Whether or not Landlord’s consent is required,
Alterations are subject to the rest of this Article.
 
13.2    Notice.    Tenant will notify Landlord not less than fifteen (15) days
before beginning any Alterations. Together with Tenant’s notice, Tenant will
give Landlord copies of the necessary permits and approvals and, if Landlord
deems it necessary, plans and specifications for the Alterations (but not for
minor, non-structural Alterations such as wall coverings, wall hangings,
built-in cabinetry, movable partitions and painting). Landlord’s review or
approval of Tenant’s plans and specifications is solely for Landlord’s benefit
and will not be considered a representation or warranty to Tenant as to safety,
adequacy, efficiency, compliance with Laws or any other matter, or a waiver of
any of Tenant’s obligations. Except for items of Tenant’s Property, all
Alterations will be deemed Landlord’s property and part of the realty, and will
be surrendered with the Premises at the end of this Lease, unless otherwise
requested by Landlord.
 
13.3    Compliance with Laws.    Alterations will comply in all respects with
this Lease and applicable Laws and insurance requirements. Alterations will be
done in a first-class manner, using first quality materials, and so as not to
interfere in any way with Landlord or any other tenant in the Project, cause
labor disputes, disharmony or delay, or impose any Liabilities on Landlord.
Alterations will be performed only by experienced, licensed and bonded
contractors and subcontractors approved in writing by Landlord, which approval
will not be unreasonably withheld or delayed. Tenant will cause its contractors
and subcontractors to carry commercial general liability insurance with the same
attributes and subject to the same requirements as those set forth in Section
9.1(a)(i), in the amount of at least One Million Dollars ($1,000,000) combined
single limit for each occurrence (subject to reasonable increase during the term
at Landlord’s request), naming Landlord and its designees as additional
insureds, and workmen’s compensation insurance in statutory limits.
 
13.4    Liens.    Tenant will pay when due all claims for labor, materials and
services claimed to be furnished for Tenant or Tenant’s Affiliates or for their
benefit and keep the Premises and the Project free from all liens, security
interests and encumbrances (“Liens”). Tenant will indemnify Landlord for, and
hold Landlord harmless from, all Liens, the removal of all Liens and any related
actions or proceedings, and all Liabilities incurred by Landlord in connection
therewith. NOTICE IS HEREBY GIVEN TO ALL PERSONS FURNISHING LABOR OR MATERIALS
TO TENANT THAT NO MECHANICS’, MATERIALMEN’S OR OTHER LIENS SOUGHT ON THE
PREMISES WILL IN ANY MANNER AFFECT LANDLORD’S RIGHT, TITLE OR INTEREST.
 
13.5    Labor Harmony.    Tenant will not, directly or indirectly, employ or
permit the employment of any contractor, mechanic or laborer, or permit any
materials to be brought into the Premises or the rest of the Project, if it
would create any work slow down, sabotage, strike, wild-cat strike, picketing or
jurisdictional dispute (a “Labor Incident”), or would in any way disturb the
peaceful and harmonious operation, management, maintenance, cleaning, security
or improvement of the Project or any part thereof. Tenant will be solely
responsible for all Liabilities resulting from any such Labor Incident or
disturbance, and, without limiting any other rights and remedies of Landlord,
upon demand of Landlord Tenant immediately will cause all contractors,
mechanics, laborers or materials that are the subject of such Labor Incident or
disturbance to be removed from the Project.
 
14.    INDEMNITY; SATISFACTION OF REMEDIES.
 
14.1    Indemnification.    In addition to any other indemnities in this Lease,
Tenant will indemnify Landlord for and hold Landlord harmless from Liabilities
arising from or in connection with: acts or omissions of Tenant or its
Affiliates or the conduct of Tenant’s business and injuries, death or damage
occurring in or on the Premises; Tenant’s breach of or default under this Lease;
claims made by Tenant’s Affiliates against Landlord if Tenant has waived those
claims in this Lease or Landlord would not be responsible to Tenant for such
claims if such claims were made by Tenant in accordance with this Lease; and
claims by Tenant’s Affiliates or other persons if Landlord declines to consent
to any act, event or document requiring Landlord’s consent under this Lease
(although, subject to the terms of this Lease, this will not prevent Tenant from
making its own claim solely for its own benefit and on its own behalf if
Landlord declines to consent where Landlord is required to consent under the
terms of this Lease).
 
14.2    Damage to Persons or Property.    Subject to the rest of this Section
and the rest of this Lease, Landlord will be liable for damages if and to the
extent directly caused by its own negligence or willful misconduct in breach of
this Lease, but Landlord will not be liable for any special, indirect,
consequential, punitive or similar damages (including, without limitation, any
loss of use or revenue by Tenant or any other person) under any circumstances,
or for any Liabilities arising from or in connection with: acts or omissions of
Tenant, any other tenants of the Project, any third parties, or their
Affiliates, including, without limitation, burglary, vandalism, theft, or
criminal or illegal activity; explosion, fire, steam, electricity, water, gas,
rain, pollution, contamination, hazardous substances, motor vehicles or any
casualties; breakage, cracking, leakage, malfunction, obstruction or other
defects in Systems and Equipment or the roof, walls, floors, surfaces or
structure, or of any services or utilities; any work, demolition, maintenance or
repairs permitted under this Lease; any exercise of Landlord’s rights under any
Laws or under this Lease, including any entry by Landlord or its Affiliates on
the Premises in accordance with this Lease; or any of the matters described in
Section 24.5. Tenant and Tenant’s Affiliates assume the risk of all of these
Liabilities and waive all claims against Landlord in connection therewith.
Tenant also waives any Laws or rights that would permit Tenant to terminate this
Lease, perform repairs or maintenance in lieu of Landlord (or on Landlord’s
behalf), or offset or withhold any amounts due because of damage to or
destruction of the Premises, any repairs or maintenance, or for any other
reason. Tenant immediately will notify Landlord of any damage or injury to
persons or property and any events which could be anticipated to give rise to
any of the foregoing Liabilities. This exculpation of Landlord and all of
Tenant’s waivers in this Lease will apply to all of Tenant’s Affiliates to



5



--------------------------------------------------------------------------------

the greatest extent possible. If and to the extent that this exculpation and
these waivers do not so apply, Tenant will indemnify Landlord for and hold
Landlord free and harmless from all Liabilities incurred by Landlord to or in
connection with Tenant’s Affiliates. Notwithstanding anything to the contrary in
this Lease or elsewhere, Landlord and its Affiliates will have no Liabilities of
any type with respect to Tenant’s Property and any other property owned by
Tenant or its Affiliates, and all of such Liabilities are hereby waived by
Tenant.
 
14.3    Satisfaction of Remedies.    Notwithstanding anything in this Lease or
elsewhere to the contrary: Tenant and its Affiliates will look solely to
Landlord’s interest in the Project to satisfy any claims, rights or remedies,
and Landlord and its partners and their respective Affiliates (including any
property managers), at every level of ownership and interest, have no personal
or individual liability of any type, whether for breach of this Lease or their
negligence or otherwise (and such Liabilities are hereby waived by Tenant),
their assets will not be subject to lien or levy of any type, nor will they be
named individually in any suits, actions or proceedings of any type.
 
15.    COMMON AREA AND PARKING.
 
15.1    Common Area.    “Common Area” means all areas and improvements within
the Project, as it now exists or as it exists in the future, not held or
designated for the exclusive use or occupancy of Landlord, Tenant, or other
tenants. Tenant may use the Common Area on a nonexclusive basis during this
Lease. Landlord reserves all rights in connection with the Common Area and the
rest of the Project, including, without limitation, the right to change,
relocate, add to, improve or demolish portions of the land and/or improvements
and the layout thereof and promulgate rules and regulations with respect
thereto, limit the use of any portion of the Common Area by Tenant or its
Affiliates, and place certain portions of the Common Area off limits to Tenant
and its Affiliates, including, without limitation, janitorial, maintenance,
equipment and storage areas, and entrances, loading docks, corridors, elevators
and parking areas. Landlord reserves the space above hung ceilings, below the
floor and within the walls of the Premises, and the right to install, relocate,
remove, use, maintain, repair and replace Systems and Equipment within or
serving the Premises or other parts of the Building or the Project. Except
during emergencies or by reason of force majeure or necessary maintenance,
repair or construction, Landlord’s exercise of the rights in this Article will
not ever prevent Tenant from having access to the Premises, which is granted 24
hours per day, 7 days per week, but such exercise will not under any
circumstances require Landlord to compensate Tenant in any way, result in any
Liabilities to Landlord, entitle Tenant to abate rent, or reduce Tenant’s Lease
obligations.
 
15.2    Parking.
 
(a)  During the term, Tenant may park eleven (11) of its passenger cars (four
(4) of which will be in assigned spaces, and the balance of which will be on a
non-exclusive basis) at no additional charge in the areas designated by Landlord
from time to time for Tenant’s parking (see Exhibit ”A”). Tenant will not park
in spaces assigned to other tenants or reserved for visitor parking. If Tenant
does not use all of its parking spaces, Landlord may allow others to use those
spaces at no charge, subject to Tenant’s right to reclaim those spaces as and
when legitimately needed for Tenant’s parking.
 
(b)  Tenant understands and agrees that Landlord will not be responsible for,
and will not incur any Liabilities to Tenant or its Affiliates with respect to,
and Tenant waives and assumes the risk of, any acts or omissions occurring
within the parking areas or any entrances and exits thereto or therefrom,
including, without limitation, any injuries, death, or loss or damage to cars or
other property, and Tenant will not name Landlord or its Affiliates, or bring
any actions of any kind against them, in connection therewith or as a result
thereof.
 
(c)  Tenant may not sublease, assign or otherwise Transfer any parking rights
except to a permitted assignee or sublessee as part of such permitted assignment
or sublease. In addition to Landlord’s rights as set forth in Section 15.1,
Landlord may: limit access to portions of the parking areas; change signs, lanes
and the direction of traffic within the parking areas; change, eliminate or add
parking spaces or areas devoted to parking; designate the area (or space) within
which each authorized automobile may be parked and change any such designation
from time to time; establish alternative means of identifying and controlling
authorized parking; promulgate rules and regulations; construct additional
and/or structured parking; and take any other actions deemed necessary by
Landlord, provided that Tenant’s authorized parking spaces will not be reduced
nor will Tenant be charged for parking over and above its share of Taxes and
Operating Costs related thereto (although unless Landlord otherwise specifically
agrees in a writing signed by Landlord and Tenant, Tenant will not park in the
existing parking garage or any other structured parking facility unless Tenant
agrees to pay additional charges as may be demanded by Landlord).
 
16.    DAMAGE OR DESTRUCTION.
 
16.1    Repairs.    Subject to the rest of this Article and the rest of this
Lease, Landlord will repair damage to the Premises caused by casualties insured
against under the casualty policies that Landlord is required to maintain
hereunder. However, Landlord is not obligated to repair damage for which
Landlord has no liability under other provisions of this Lease. Except as may
otherwise be required by then-applicable Laws, Landlord will attempt to restore
the damaged portions to their prior condition, but Landlord is not required to
undertake repairs unless insurance proceeds are available, spend more than the
net insurance proceeds it actually receives and is permitted to retain for any
repair or replacement, or repair or replace any damage to Tenant’s Work,
Tenant’s Property or any Alterations. Landlord will begin repairs within a
reasonable time after receiving notice of the damage, required building permits
or licenses and the insurance proceeds payable on account of the damage.
 
16.2    Election to Terminate.
 
(a)  Landlord has the option either to repair the casualty damage, or terminate
this Lease by delivering written notice within seventy-five (75) days after the
damage occurs, if: the damage occurs during the last year of the term; or Tenant
is in default; or the repairs would take more than one hundred twenty (120) days
to complete or cost more than fifty percent (50%) of the cost of Landlord’s
Work; or the damage was caused primarily by the intentional act or omission of
Tenant or its Affiliates; or the casualty damages more than twenty five percent
(25%) of either: the leasable space in the rest of the Building: or the leasable
space in the rest of the Project (other than the Building); or the Common Area
of the Building; or the parking area.
 
(b)  Tenant also has the option to terminate this Lease by delivering written
notice to Landlord if: the casualty damages the Premises and renders it
untenantable, Landlord is required or elects to repair and the repairs which
Landlord is required to make are not substantially completed within twelve (12)
months after the damage occurs (subject to extension of this period for up to an
additional two [2] months for delays caused by force majeure); the damage was
not caused by the acts or omissions of Tenant or its Affiliates and Tenant is
not in default; and Tenant delivers its written termination notice to Landlord
within fifteen (15) days after the end of Landlord’s repair period and



6



--------------------------------------------------------------------------------

Landlord fails to substantially complete within sixty (60) days after receiving
this notice. Under these circumstances, this Lease will terminate at the end of
this sixty (60)-day period.
 
16.3    Abatement of Rent.    Subject to Section 16.2, if the Premises are
damaged so as to be untenantable for more than three (3) consecutive business
days, base rent and Tenant’s share of Taxes and Operating Costs will abate until
Landlord has substantially completed the repairs and given Tenant access to the
Premises, or Tenant reoccupies part of the Premises, whichever is earlier. If
Tenant continues to occupy or reoccupies the Premises before substantial
completion of these repairs but cannot occupy substantially all of the Premises
because of these ongoing repairs, base rent and Tenant’s share of Taxes and
Operating Costs will abate in proportion to the degree to which Tenant’s use of
the Premises is impaired, as reasonably determined by Landlord. The base rent
abatement will not exceed the annual base rent for the Lease Year in which the
damage occurs. The abatement of base rent and Tenant’s share of Taxes and
Operating Costs described above, and Tenant’s rights under Section 16.2(b), are
Tenant’s sole rights, remedies and compensation in connection with any damage,
destruction or repairs.
 
17.    CONDEMNATION.
 
If all or substantially all of the Premises are condemned, taken or appropriated
by any public or quasi-public authority under the power of eminent domain,
police power or otherwise, or if there is a sale in lieu thereof (“Condemned”),
this Lease will terminate when title or possession is taken by the condemning
authority or its designee. If:
 
(a)  More than twenty five percent (25%) of the usable area of the Premises is
Condemned, either Landlord or Tenant may terminate this Lease when title or
possession is taken by the condemning authority or its designee by delivering
written notice to the other within fifteen (15) days thereafter. Landlord also
may terminate this Lease if more than twenty five percent (25%) of any of the
following are Condemned: the leasable area of the rest of the Building; the
leasable area of the Project (other than the Building); the Common Area of the
Building; or the parking area.
 
(b)  Part of the Premises is Condemned and this Lease is not terminated,
Landlord will attempt to make the necessary repairs so that, to the extent
reasonably possible, the remaining part of the Premises will be a complete
architectural unit. Otherwise, Landlord’s restoration will be conducted as
described in Section 16.1, except that Landlord will not be required to begin
repairs until a reasonable time after it receives any necessary building permits
and substantially all of the proceeds of any awards granted for the
Condemnation. After the date title or possession is taken by the condemning
authority or its designees, base rent will abate in proportion to the area of
the Premises Condemned.
 
All proceeds, income, rent, awards and interest in connection with any
Condemnation will belong to Landlord, whether awarded as compensation for
diminution of value to the leasehold improvements, or the unexpired portion of
this Lease, or otherwise. Tenant waives all claims against Landlord and the
condemning authority with respect thereto, but nothing in this Section prevents
Tenant from bringing a separate action against the condemning authority for
moving costs or for lost goodwill (as long as this separate action does not
diminish Landlord’s recovery).
 
18.    ASSIGNMENT AND SUBLETTING.
 
18.1    Landlord’s Consent Required.    Tenant will not, and does not have the
right or power to, voluntarily, involuntarily or by operation of any Laws, sell,
convey, mortgage, subject to a security interest, license, assign, sublet or
otherwise transfer or encumber all or any part of Tenant’s interest in this
Lease or the Premises, or allow anyone other than Tenant’s employees to occupy
the Premises (singularly or collectively, “Transfer”), without, first obtaining
Landlord’s prior written consent in each case and complying with this Article
and any attempt to do so without this consent and compliance will be null and
void and a default, unless otherwise specifically elected by Landlord in
writing.
 
18.2    Notice.    Tenant will notify Landlord in writing at least thirty (30)
days before any proposed or pending Transfer and will deliver to Landlord such
information as Landlord may reasonably request in connection with the proposed
or pending Transfer and the proposed Transferee, including, without limitation,
a copy of the final executed Transfer documents, certified current financial
statements and balance sheets, a current Dun & Bradstreet report, banking and
accounting references and other relevant financial information for the proposed
Transferee, and information as to the type of business and business experience
of the proposed Transferee. All of this information must be suitably
authenticated.
 
18.3    Reasonable Consent.    Landlord will not unreasonably withhold its
consent to an assignment or sublease by Tenant, but Landlord may withhold its
consent arbitrarily and in its sole discretion to any hypothecation, assignment
for security purposes or other Transfer or to any requested assignment or
sublease before the end of the first full Lease Year. Tenant agrees that
Landlord’s withholding of consent to a proposed sublease or assignment will be
deemed reasonable if Tenant is in default or any of the other terms and
conditions of this Article have not been complied with, or if any of the
following conditions are not satisfied: (a) the subtenant or assignee will use
the Premises only for the uses permitted in Section 1.1(i) and otherwise in
accordance with this Lease, and the business and reputation of the subtenant or
assignee are consistent with the other tenancies and standards of the Project in
Landlord’s reasonable judgment; (b) the subtenant or assignee is reputable and
creditworthy and has the independent financial ability to perform the
obligations of Tenant under this Lease without undue financial burden in
Landlord’s reasonable judgment, and neither it nor its predecessors in interest
has been subject to a bankruptcy or reorganization, or had a receiver appointed
to manage its affairs or in connection with any of its assets, been subject to
criminal judgments, sanctions, consent decrees or similar actions by the SEC or
other governmental or quasi-governmental authorities; (c) Landlord’s Mortgagees
consent (if their consent is required); and (d) there will be no more than an
aggregate of two (2) subleases of the Premises. These conditions are not
exclusive and Landlord may consider other factors deemed to be relevant in
determining if Landlord should grant or reasonably withhold its consent.
 
18.4    No Release of Tenant.    Whether or not Landlord consents, no Transfer
will release or alter the liability of Tenant to pay rent and perform all of
Tenant’s other obligations under this Lease. The acceptance of rent by Landlord
from any person other than Tenant is not a waiver by Landlord. Consent to one
Transfer will not be deemed to be consent to any subsequent Transfer. If Tenant
or any Transferee defaults under this Lease, Landlord may proceed directly
against the Transferee and/or against Tenant without proceeding or exhausting
its remedies against the other. After any Transfer, Landlord may consent to
subsequent Transfers of or amendments to or waivers under this Lease without
notifying Tenant or any other person, without obtaining consent thereto, and
without relieving Tenant of its Liabilities under this Lease (as it may be
modified).
 
18.5    Additional Terms.



7



--------------------------------------------------------------------------------

 
(a)  This Article is binding on and will apply to every Transferee, at every
level. The surrender of this Lease or its termination will not be a merger, but
Landlord will have the right to terminate all subleases and the occupancy rights
of all Transferees. Tenant will pay to Landlord as additional rent: (i) fifty
percent (50%) of all consideration paid or payable for or by reason of any
assignment of this Lease; or (ii) in the case of sublease, fifty percent (50%)
of the amount by which the sublease rent and other consideration paid or payable
exceeds the base rent for the sublease term (prorated if the area subleased is
less than the entire area of the Premises), in each case after Tenant first
recovers its bona fide, reasonable, out-of-pocket costs paid to unaffiliated
third parties to obtain the subtenant or assignee, including without limitation,
attorneys fees, brokerage commissions, new tenant improvements made solely for
the subtenant or assignee and free rent. At Landlord’s option, Landlord may
collect all or any part of this additional rent directly from the payor, and
consideration paid or payable will be defined in its broadest sense. Tenant will
promptly deliver to Landlord copies of all executed Transfer documents, all
collateral agreements and all later amendments. Tenant will pay Landlord’s
reasonable attorneys’ fees and other costs in connection with any request for
Landlord’s consent to a Transfer. A listing of any name other than Tenant’s name
on the doors or walls of the Premises or elsewhere in the Project will not be
deemed to be an implied consent by Landlord to any sublease, assignment,
occupancy or other Transfer nor constitute a waiver of Landlord’s right to
withhold consent to any Transfer.
 
(b)  A Transferee (which for these purposes will exclude any permitted sublessee
but will include any assignee by contract, foreclosure, operation of law or
otherwise) will be deemed to have assumed all of Tenant’s obligations and
Liabilities under this Lease (all of which will be deemed to run with the land)
and will be deemed to be bound by this Lease, and Tenant and the assignee will
indemnify Landlord and hold it harmless from all Liabilities in connection with
the assignment. To confirm the foregoing, a prospective Transferee (other than a
permitted sublessee) will be required to execute and deliver to Landlord an
unconditional written assumption of Tenant’s Liabilities under this Lease and
the indemnity described above, and Tenant and the Transferee will be deemed to
be jointly and severally liable for all Liabilities of the tenant under this
Lease and any existing and future amendments thereto (although such a written
assumption will not be required to establish the full liability of the
Transferee for all of Tenant’s Liabilities under this Lease). A sublease will be
deemed to be subject and subordinate to this Lease in all respects. Tenant and
the subtenant will indemnify Landlord and hold it harmless from all Liabilities
in connection with the sublease. The subtenant will acquire no rights or claims
against Landlord or its Affiliates and will not have the right to enforce any of
Tenant’s rights and remedies under this Lease against Landlord. If this Lease is
terminated pursuant to its terms or by reason of default, operation of law, or
agreement between Landlord and Tenant, or Landlord rightfully reenters or
repossesses the Premises, Landlord may terminate any or all subleases without
any incurring any Liabilities (all of which are hereby waived by Tenant and will
be deemed waived by all subtenants), or at its option, become the sublessor
under the any or all of the subleases and each such subtenant will attorn to
Landlord, but Landlord will not be liable for Tenant’s acts or omissions or
Liabilities incurred by Tenant, subject to any existing defenses or offsets
against Tenant or bound by any amendment to the sublease made without Landlord’s
prior written consent. By entering into a sublease, Tenant and the sublessee
agree that if the sublessee breaches an obligation under its sublease which
would also constitute a default by Tenant under this Lease if not cured within
applicable grace periods, it will be a default under this Lease and then
Landlord will have all of the rights and remedies against the subtenant that is
also has against Tenant for such a default. Without limiting the generality of
the foregoing, Landlord will be permitted (by assignment of the cause of action
or otherwise) to join the Tenant in any action or proceeding against subtenant
or to proceed against the subtenant directly in the name of Tenant to enforce
these rights and remedies. Tenant will cooperate with Landlord and execute such
documents as may be reasonably necessary to implement these rights granted to
Landlord. The exercise of these rights and remedies will not constitute an
election of remedies and will not in any way impair Landlord’s right to pursue
other or similar rights and remedies directly against Tenant, nor will the grant
or exercise of these rights or remedies result in the subtenant acquiring any
rights or claims against Landlord or its Affiliates. Tenant and its Affiliates
will not, directly or indirectly, assign, sublease or otherwise Transfer to,
take an assignment, sublease or other Transfer from, or otherwise occupy
premises leased to, any then-current tenants of the Project (or any person that
was a tenant of the Project within the 6-month period prior to Tenant’s request
for approval (or any of their Affiliates), nor any person (or any of his
Affiliates) to whom Landlord has shown space in the Project or with whom
Landlord has negotiated to lease space in the Project within the 6-month period
prior to Tenant’s request for approval, and any attempt to do so will be null
and void and a default. For purposes of the previous sentence, the “Project”
refers to and includes other projects in Massachusetts (if any) owned by
Landlord or its partners or their Affiliates or owned by a partnership or other
entity in which such parties have a partnership or ownership interest (currently
including the projects in Massachusetts commonly known or referred to as
Brickstone Square and Minuteman Park). Transferees will not have the right or
power to make further Transfers, and any attempt to do so will be null and void
and a default unless otherwise specifically elected by Landlord in writing. As a
material inducement to Landlord to enter into this Lease, Tenant agrees to make
each prospective Transferee aware of the terms of this Article and will deliver
to each prospective Transferee a true and correct copy of this Lease prior to
any Transfer, and each document of assignment, sublease or other Transfer, at
every level, will include or explicitly incorporate the terms of this Article.
Landlord may require confirming and/or additional assurances and agreements for
its protection from Tenant and the Transferee, each of whom agrees to give such
assurances and execute such agreements.
 
(c)  If Tenant is a corporation, partnership, professional association or
limited liability company, the Transfer of more than twenty five percent (25%)
of Tenant’s capital stock, partnership interests, or interests in the
professional association or limited liability company to any person or entity or
affiliated persons or entities, whether directly or indirectly or by one or more
transactions (other than by unrelated transactions on a public exchange, such as
the NYSE or NASDAQ), or any dissolution, merger, consolidation or other
reorganization of Tenant, or the Transfer of all or substantially all of
Tenant’s assets, will deemed to be an attempted assignment of this Lease and
subject to all of the terms of this Article and the rest of this Lease and the
other party will be deemed to be a prospective assignee. However, an assignment
or sublease by Tenant to its parent corporation or wholly-owned subsidiary, or
to an entity that acquires all or substantially all of Tenant’s assets, or to an
entity into which Tenant is merged or consolidated, will be deemed to be a
permitted assignment or sublease, as applicable, provided that the rest of this
Article is complied with, the Transferee has a net worth, credit rating and
financial capability at least equal to Tenant’s when Tenant executed this Lease
or at the time of the proposed Transfer (for each category, whichever is
greater), and the Transferee (unless it is a sublessee) unconditionally assumes
in writing for Landlord’s benefit all of Tenant’s Liabilities under this Lease.
In addition, Tenant agrees that, despite any contrary agreements between Tenant
and any such Transferee or anything else to the contrary, each such Transferee
(except for a sublessee) will be deemed to have assumed all of Tenant’s
Liabilities under this Lease, and Tenant will make each such Transferee aware of
this provision before entering into a Transfer.
 
19.    MORTGAGEE PROTECTION.
 
19.1    Subordination and Attornment.    This Lease is subordinate to all
Superior Leases and Mortgages, and Tenant will attorn to each person or entity
that succeeds to Landlord’s interest under this Lease. This Section is
self-operative as to Superior Leases and Mortgages and Landlord’s Mortgagees
existing when this Lease is executed, but if requested to confirm a
subordination and/or attornment, Tenant will execute the standard-form
subordination and attornment agreements furnished by the then-current Landlord’s
Mortgagees within fifteen (15) days after request. These



8



--------------------------------------------------------------------------------

subordination and attornment provisions will apply for the benefit of subsequent
Landlord’s Mortgagees, provided that they agree not to disturb Tenant’s rights
under this Lease if Tenant is not in default, and at the request of those
Landlord’s Mortgagees, Tenant will execute their standard form subordination,
non-disturbance and attornment agreements to provide for the foregoing. However,
if a Landlord’s Mortgagee elects in writing, this Lease will be superior to the
Superior Leases and Mortgages specified, regardless of the date of recording,
and Tenant will execute an agreement confirming this election on request.
 
19.2    Mortgagee’s Liability.    The obligations and Liabilities of Landlord,
Landlord’s Mortgagees or their successors under this Lease will exist only if
and for so long as each of these respective parties owns fee title to the
Project or is the lessee under a ground lease of the Project. Tenant will be
liable to Landlord’s Mortgagees or their successors if any of those parties
become the owner of the Project for any base rent paid more than thirty (30)
days in advance. Landlord’s Mortgagees and their successors will not be liable
for: (a) acts or omissions of prior owners; (b) the return of any security
deposit not delivered to them; or (c) amendments to this Lease made without
their consent (if their consent is required under a Superior Lease or Mortgage).
 
19.3    Mortgagee’s Right to Cure.    No act or omission (if any) which
otherwise entitles Tenant under the terms of this Lease to be released from any
Lease obligations or to terminate this Lease will result in such a release or
termination unless Tenant first gives written notice of the act or omission to
Landlord and Landlord’s Mortgagees and those parties then fail to correct or
cure the act or omission within a reasonable time thereafter (which will not be
less than ninety [90] days). Nothing in this Section or the rest of this Lease
obligates Landlord’s Mortgagees to correct or cure any act or omission or is
meant to imply that Tenant has the right to terminate this Lease or be released
from its obligations unless that right is explicitly granted elsewhere in this
Lease.
 
20.    ESTOPPEL CERTIFICATES.
 
Tenant will from time to time, within fifteen (15) days after request by
Landlord, execute and deliver an estoppel certificate in form satisfactory to
Landlord or its designees which will certify (except as may be truthfully and
accurately noted) such information concerning this Lease or Tenant or its
Affiliates as Landlord or its designees may request. If Tenant fails to execute
and deliver estoppel certificates as required, Landlord’s representations
concerning the matters covered by the estoppel certificate will conclusively be
presumed to be correct and binding on Tenant and its Affiliates.
 
21.    DEFAULT.
 
The occurrence of one or more of the following events will be a default by
Tenant under this Lease: (a) if there ever is a Guaranty of any of Tenant’s
Liabilities under this Lease, a default by a Guarantor thereunder; (b) the
failure to pay rent or any other required amount within five (5) days after
written notice that the payment is due; (c) as provided in Articles 23 and 25;
(d) a Transfer or attempted Transfer in violation of Article 18; (e) Tenant’s
failure to maintain its required insurance policies; or (f) Tenant’s failure to
observe or perform any other obligation, term or condition within the time
period specified in this Lease, and if no time period is specified, it will be a
default if this failure continues for fifteen (15) days after written notice
from Landlord to Tenant, but if more than fifteen (15) days reasonably are
required to cure, Tenant will not be in default if Tenant begins to cure within
the fifteen (15)-day period and then diligently completes the cure as soon as
possible but in any case within sixty (60) days after the notice of default is
given.
 
22.    REMEDIES FOR DEFAULT.
 
22.1    General.    If Tenant defaults, Landlord may at any time thereafter,
with or without notice or demand, choose any or all of the following remedies or
pursue any other right or remedy now or hereafter available to Landlord under
this Lease or at law or in equity:
 
(a)  At Landlord’s written election the following amounts will become
immediately due and payable in advance:
 
(i)  The unpaid rent which has accrued and would have accrued up to the date of
payment, plus late charges, plus interest from the dates such rent was due to
the date of payment at the Default Rate; plus
 
(ii)  The whole balance of unpaid rent which would have become due had this
Lease continued for the balance of the term (discounted to the date of payment
at the rate of seven percent (7%) per annum); plus
 
(iii)  The reasonable costs of enforcing the terms of this Lease, including,
without limitation, costs for attorneys’ fees, investigations and performing
Tenant’s obligations as necessary, and/or
 
(b)  Landlord may terminate this Lease by written notice to Tenant. If Landlord
elects to terminate this Lease under the provisions of this Section, Landlord
may recover from Tenant a judgment and Tenant will be liable for damages
computed in accordance with the following formula, in addition to Landlord’s
other remedies:
 
(i)  The unpaid rent which has accrued and would have accrued up to the time of
judgment, plus late charges, plus interest from the dates such rent was due to
the date of the judgment at the Default Rate; plus
 
(ii)  The amount by which the whole balance of unpaid rent which would have
become due had this Lease continued for the balance of the term after the date
of judgment (discounted to the date of payment at the rate of seven percent (7%)
per annum) exceeds the amount of such rental loss that Tenant proves could have
been reasonably avoided (also discounted at the rate of 7% per annum). Tenant
will have the burden of proving the amount of rental loss that reasonably could
have been avoided, which Tenant agrees will never be more than the scheduled net
rental to be received by Landlord until the expiration of the term of this Lease
from any reletting of the Premises entered into by Landlord at the time
(discounted at the rate of 7% per annum, and excluding from such net rental
utility charges and other charges, if any, that must be remitted by Landlord to
any governmental or quasi-governmental authority); plus
 
(iii)  The reasonable costs of enforcing the terms of this Lease, repossessing,
repairing, altering, performing tenant improvements to and reletting the
Premises, reasonable marketing, brokerage and attorneys’ fees and costs, and any
other amount necessary to compensate Landlord for all the detriment proximately
caused by Tenant’s failure to perform its obligations under this Lease and/or
which in the ordinary course would be likely to result therefrom; plus



9



--------------------------------------------------------------------------------

 
(iv)  At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted by applicable Laws.
 
Notwithstanding the foregoing, to avoid a duplication of payments, if Landlord
has actually received payment in full of all accelerated rent for the Lease term
and the other amounts as described in Section 22.1(a) above, it cannot
thereafter also receive additional amounts under this Section 22.1(b), and/or
 
(c)  Subject to the terms of this Lease, Landlord or its designees may, without
further notice or demand but otherwise subject to law, enter the Premises
without being guilty of trespass and without incurring (and Tenant hereby
waives) Liabilities for damages for such entry or for the manner thereof, for
the purpose of distraint or execution and/or to take possession of the Premises,
and/or to terminate Tenant’s right of possession and/or to expel Tenant and its
Affiliates and remove their property, and/or
 
(d)  Landlord may enforce this Lease in accordance with its terms and Tenant
will continue to be responsible for all charges as and when they become due,
and/or
 
(e)  After reentry, retaking or recovering of the Premises, with or without
terminating this Lease, and without limiting Landlord’s acceleration right or
other rights and remedies, Landlord may (but will not be obligated to) relet the
Premises or any part(s) thereof to such person(s) upon such terms as may in
Landlord’s sole discretion seem best for a term within or beyond the term of
this Lease. Any such reletting by Landlord before termination of this Lease will
be for Tenant’s account, and may be in Landlord’s name or Tenant’s name, and
Tenant will remain liable for all rent and additional rent (including all
charges and damages) due at the time of the reletting plus all of such amounts
that otherwise would have been due under this Lease for the balance of the term
absent any expiration, termination, repossession or reletting, plus all costs of
the type described in Sections 22.1(b)(iii) and (iv), as accelerated or, if not
accelerated, as they accrue. However, until this Lease expires or is terminated,
each month Tenant will receive a credit against its obligations equal to the net
rental proceeds (excluding utility charges or other charges, if any, that must
be remitted by Landlord to any governmental or quasi-governmental authority), if
any, actually paid to Landlord in that month by the party or parties to whom the
Premises were relet, but this credit will never be more than the amounts owed by
Tenant to Landlord for that month. Further, Tenant, for itself and its
successors and assigns, hereby irrevocably constitutes and appoints Landlord as
Tenant’s agent to collect the rents due and to become due from all sublessees
and Transferees and apply the same to the rent due hereunder without in any way
affecting Tenant’s obligation to pay any unpaid balance of rent due or to become
due hereunder.
 
Tenant waives the right under any Laws to any notice to remove or quit and any
and all rights of redemption or similar rights regardless of the circumstances.
For the purposes of computing any rent due hereunder, the amounts of additional
rent which would have been payable per year under this Lease will be such
amounts as were or would have been payable as specified in this Lease or, if not
specified, as reasonably estimated by Landlord (in either case without the
benefit of any abatement to which Tenant may have been entitled) for the
calendar year in which the default occurred, increasing annually on the first
day of each calendar year thereafter at the rate of seven percent (7%) per
annum, cumulative and compounded. As used in this Article, the “term” means the
initial term of this Lease and any renewals or extensions to which Tenant will
have become bound prior to the default.
 
22.2    Remedies Cumulative.    All remedies available to Landlord hereunder and
at law and in equity will be cumulative and concurrent. No termination of this
Lease nor taking or recovering possession of the Premises will deprive Landlord
of any remedies or actions against Tenant for rent, for charges or for damages
for the breach of any covenant, agreement or condition, nor will the bringing of
any such action for rent, charges or breach, nor the resort to any other remedy
or right for the recovery of rent, charges or damages for such breach be
construed as a waiver or release of the right to insist upon the forfeiture and
to obtain possession. No reentering or taking possession of the Premises, or
making of repairs, alterations or improvements thereto, or reletting thereof,
will be construed as an election by Landlord to terminate this Lease unless
specific written notice of such election is given by Landlord to Tenant.
 
22.3    Performance by Landlord.    If Tenant defaults or fails to perform any
of its obligations under this Lease, Landlord, without waiving or curing the
default or failure, may, but will not be obligated to, perform Tenant’s
obligations for the account and at the expense of Tenant. Notwithstanding
Article 21, in the case of an emergency or to prevent damage or injury or
protect health, safety or property, Landlord need not give any notice before
performing Tenant’s obligations. Tenant will pay on demand all costs and
expenses incurred by Landlord in connection with Landlord’s performance of
Tenant’s obligations, and Tenant will indemnify Landlord for and hold Landlord
harmless from all Liabilities incurred by Landlord in connection therewith.
 
22.4    Post-Judgment Interest.    The amount of any judgment obtained by
Landlord against Tenant in any legal proceeding arising out of Tenant’s default
under this Lease will bear interest until paid at the Wells Fargo Bank prime
rate plus four percent (4%), or the maximum rate permitted by law, whichever is
less (the “Default Rate”). Notwithstanding anything to the contrary contained in
any Laws, with respect to any damages that are certain or ascertainable by
calculation, interest will accrue from the day that the right to the damages
vests in Landlord, and in the case of any unliquidated claim, interest will
accrue from the day the claim arose.
 
23.    BANKRUPTCY. [SEE EXHIBIT “F”]
 
24.    GENERAL PROVISIONS.
 
24.1    Holding Over.    Tenant will not hold over in the Premises after the end
of the Lease term without the express prior written consent of Landlord. Tenant
will indemnify Landlord for, and hold Landlord harmless from, any and all
Liabilities arising out of or in connection with any holding over, including,
without limitation, any claims made by any succeeding tenant and any loss of
rent suffered by Landlord. If, despite this express agreement, any tenancy is
created by Tenant’s holding over, except as specifically set forth in the next
sentence the tenancy will be a tenancy at sufferance terminable immediately at
Landlord’s sole option on written notice to Tenant, but otherwise subject to the
terms of this Lease, except that the most recent annual base rent will be
doubled, Tenant will have no rights to lease any additional space in the Project
or extend the term, and notwithstanding anything to the contrary Landlord will
incur no Liabilities of any type to Tenant or its Affiliates during any holdover
period, all of such Liabilities hereby being waived by Tenant. Without limiting
the generality of the foregoing, if Tenant holds over and if Landlord so elects
by delivering specific written notice to Tenant during such holdover, Tenant
automatically will be deemed to have leased the Premises for an additional term
(not to exceed 6 months) beginning on the date that Landlord’s notice is
delivered and otherwise subject to the terms of this Lease, except that the most
recent annual base rent will be doubled, Tenant will have no rights to lease any
additional space in the Project or extend the term, and notwithstanding anything
to the contrary Landlord will incur no Liabilities of any type to Tenant or its
Affiliates during any holdover period, all of such liabilities hereby being



10



--------------------------------------------------------------------------------

waived by Tenant. Nothing in this Article or elsewhere in this Lease permits
Tenant to hold over or in any way limits Landlord’s other rights and remedies if
Tenant holds over.
 
24.2    Entry By Landlord.
 
(a)  Landlord and its Affiliates at all times have the right to enter the
Premises, and Landlord will retain (or be given by Tenant) keys to unlock all
the doors to or within the Premises, excluding doors to Tenant’s vaults and
files. Landlord in good faith will attempt to give Tenant oral or written notice
before entering the Premises and avoid disturbing the conduct of Tenant’s
business by such entry more than is reasonably necessary under these
circumstances. But, Landlord need not give notice and will have the right to use
any means necessary to enter the Premises if Landlord believes there is an
emergency or that entry is necessary to prevent damage or injury or protect
health, safety or property. Entry to the Premises and the exercise of Landlord’s
rights will not, under any circumstances, be deemed to be a default, a forcible
or unlawful entry into or a detainer of the Premises or an eviction of Tenant
from the Premises or any portion thereof, nor will it subject Landlord to any
Liabilities or entitle Tenant to any compensation, abatement of rent or other
rights and remedies.
 
(b)  Notwithstanding anything to the contrary, Landlord reserves from the rights
granted to Tenant in this Lease, and Tenant agrees to permit, the right of
emergency access through the Premises for Landlord and other tenants and
occupants of the Building (and their respective Affiliates). To accommodate this
emergency access, Landlord will have the right to use existing (or if not
already existing or to be part of Landlord’s Work, at its cost install new)
doors, hardware and locking devices in the Premises and to comply with
applicable Laws in providing this access, and all of this work will be performed
in a good and workmanlike manner and so as not to disturb the conduct of
Tenant’s business more than is reasonably necessary under the circumstances.
 
24.3    Brokers.    Tenant represents and warrants that it has had no dealings
with any agent, broker, finder or other person who is or might be entitled to a
commission or other fee from Landlord in connection with this or any related
transaction, except for Tenant’s Broker. Landlord will be obligated to Tenant’s
Broker only if and when Landlord and Tenant’s Broker execute and deliver a final
and binding agreement setting forth the terms of such obligation.
 
24.4    Quiet Enjoyment.    So long as Tenant pays all rent and performs its
other obligations as required, Tenant may quietly enjoy the Premises without
hindrance or molestation by Landlord or any person lawfully claiming through or
under Landlord, subject to the terms of this Lease and the terms of any Superior
Leases and Mortgages, and all other agreements or matters of record or to which
this Lease is subordinate.
 
24.5    Security.    Tenant is solely responsible for providing security for the
Premises and Tenant’s personnel. Without limiting the generality of this
Article, Tenant agrees that although Landlord now provides and now intends to
continue to provide limited security for the Project: (a) Landlord may, but will
not be required to, supply security personnel and systems for the Premises, the
Common Area or the rest of the Project and remove or restrain unauthorized
persons and prevent unauthorized acts; (b) Landlord will incur no Liabilities
for failing to provide security personnel or systems or, if provided, for acts,
omissions or malfunctions of the security personnel or systems (and all of such
Liabilities are hereby waived by Tenant); and (c) Landlord and its Affiliates
make no representations or warranties of any kind in connection with the
security or safety of the Premises, the Common Area or the rest of the Project.
 
24.6    Obligations; Successors; Recordation.    If Tenant consists of more than
one person or entity, the obligations and liabilities of those persons or
entities are joint and several. Time is of the essence of this Lease. Subject to
the restrictions in Article 18, this Lease inures to the benefit of and binds
Landlord, Tenant and their respective Affiliates. Tenant will not record this
Lease or a memorandum or notice of lease.
 
24.7    Late Charges.    If any rent or other amounts payable by Tenant are not
received within five (5) days after the due date, Tenant will pay to Landlord on
demand a late charge equal to five percent (5%) of the overdue amount, and if
not received within ten (10) days after the due date, the amounts also will bear
interest from the due date until paid at the Default Rate. Collection of these
late charges and interest will not: be a waiver or cure of Tenant’s default or
failure to perform; be deemed to be liquidated damages, an invalid penalty or an
election of remedies; or prevent Landlord from exercising any other rights and
remedies.
 
24.8    Accord and Satisfaction.    Payment by Tenant or acceptance by Landlord
of less than the full amount of rent due is not a waiver, but will be deemed to
be on account of amounts next due, and no endorsements or statements on any
check or any letter accompanying any check or payment will be deemed an accord
and satisfaction or binding on Landlord. Landlord may accept the check or
payment without prejudice to any of Landlord’s rights and remedies, including,
without limitation, the right to recover the full amount due.
 
24.9    Prior Agreements; Amendments; Waiver.    This Lease is an integrated
document and contains all of the agreements, conditions, representations and
warranties and other terms between the parties in connection with the Project or
the leasing of the Premises or any other parts of the Project or any other
matter covered or mentioned in this Lease, and supersedes all prior agreements
or understandings. This Lease may not be amended except by an agreement in
writing signed and delivered by the parties. All waivers must be in writing,
specify the act or omission waived and be signed by the party charged with the
waiver. No other alleged waivers will be effective, including, without
limitation, Landlord’s acceptance of rent, collection of a late charge or
application of a security deposit. Landlord’s waiver of any specific act,
omission, term or condition will not be a waiver of any other, or subsequent,
act, omission, term or condition.
 
24.10     Representations; Inability to Perform.    Tenant is not relying on and
was not induced to sign this Lease as a result of any statements, information,
projections, representations or warranties of any kind, express or implied, with
respect to the Premises, the Project or this transaction, and instead Tenant
entered into this Lease based on its own independent investigation and
assessment. Landlord will not be in default nor incur any Liabilities if it
can’t fulfill any of its obligations, or is delayed in doing so, because of
accidents, breakage, strike, labor troubles, war, sabotage, governmental
regulations or controls, inability to obtain materials or services, acts of God,
or any other cause, whether similar or dissimilar, beyond Landlord’s reasonable
control (sometimes referred to as “force majeure”).
 
24.11    Legal Proceedings.    In any action or proceeding involving or relating
in any way to this Lease, the court or other person or entity having
jurisdiction in such action or proceeding will award to the party in whose favor
judgment is entered the actual attorneys’ fees and costs incurred. Tenant also
will indemnify Landlord for, and hold Landlord harmless from and against, all
Liabilities incurred by Landlord if Landlord becomes or is made a party to any
proceeding or action: (a) involving Tenant and any third party, or by or against
any person holding any interest under or using the Premises by license of or
agreement with Tenant; or (b) necessary to protect Landlord’s interest under
this Lease in a proceeding under the Bankruptcy Code that involves Tenant or its
Affiliates. Unless prohibited by law, Tenant and



11



--------------------------------------------------------------------------------

Landlord each waives the right to trial by jury in all actions involving or
related to this Lease, the Project or any collateral or subsequent agreements
between the parties, and Tenant waives any right to impose a counterclaim in any
proceeding brought for possession of the Premises as a result of Tenant’s
default (although Tenant will retain whatever rights it may have to bring a
separate claim against Landlord). Tenant and Landlord each also submits to and
agrees not to contest the sole and exclusive jurisdiction of the state and
federal courts located in Massachusetts to adjudicate all matters in connection
with this Lease and agrees that it will bring all suits and actions only in such
Massachusetts courts and not to seek a change of venue. Service on any one or
more of the individuals comprising Tenant will conclusively be deemed service on
all of those individuals. In any circumstance where a party is obligated to
indemnify or hold harmless the other party under this Lease, that obligation
also will run in favor of the other party’s Affiliates, and will include the
obligation to protect the other party and its Affiliates, and defend them with
counsel acceptable to the other party or, at the other party’s election, the
other party and its Affiliates may employ their own counsel and the indemnifying
party will pay when due all attorneys’ fees and costs. These obligations to
indemnify, hold harmless, protect and defend will survive the expiration or
termination of this Lease.
 
24.12    Ownership; Invalidity; Remedies; Choice of Law.    As used in this
Lease, the term “Landlord” means only the current owner or owners of the fee
title to the Premises. Upon each conveyance (whether voluntary or involuntary)
of fee title, the conveying party will be relieved of all Liabilities and
obligations contained in or derived from this Lease or arising out of any act,
occurrence or omission occurring after the date of such conveyance. Landlord may
Transfer all or any portion of its interests in this Lease, the Premises, or the
Project without affecting Tenant’s obligations and Liabilities under this Lease.
Tenant has no right, title or interest in the name of the Building or the
Project, and may use these names only to identify its location. Any provision of
this Lease which is invalid, void or illegal will not affect, impair or
invalidate any of the other provisions and the other provisions will remain in
full force and effect. Landlord’s rights and remedies are cumulative and not
exclusive. This Lease is governed by the laws of Massachusetts applicable to
transactions to be performed wholly therein.
 
24.13    Expense; Consent.    Unless otherwise provided in this Lease, a party’s
obligation will be performed at that party’s sole cost and expense, except when
Landlord is performing Tenant’s obligations because of Tenant’s default or
failure to perform or as otherwise permitted in this Lease. Landlord has agreed
in a number of instances in this Lease to consent, approve or exercise its
judgment reasonably. Therefore, to avoid potential misunderstandings, except
where it is expressly provided that Landlord will not unreasonably withhold its
consent or approval or exercise its judgment reasonably, Landlord may grant or
withhold its consent or approval and exercise its judgment arbitrarily and in
its sole and absolute discretion. In any dispute involving Landlord’s
withholding of consent or exercise of judgment, the sole right and remedy of
Tenant and its Affiliates is declaratory relief (i.e., that such consent should
be granted), and Tenant and its Affiliates waive all other rights and remedies,
including, without limitation, claims for damages.
 
24.14    Presumptions; Exhibits; Submission; Net Lease.    This Lease will be
construed without regard to any presumption or other rule requiring construction
or interpretation against the party drafting the document. The titles to the
Articles and Sections of this Lease are not a part of this Lease and will have
no effect on its construction or interpretation. Whenever required by the
context of this Lease, the singular includes the plural and the plural includes
the singular, and the masculine, feminine and neuter genders each include the
others, and the word “person” includes individuals, corporations, partnerships
or other entities. All addenda, exhibits and riders specifically referred to or
that are meant to be attached to this Lease are incorporated in this Lease by
this reference. The submission of this Lease to Tenant or its broker, agent or
attorney for review or signature is not an offer to Tenant to lease the Premises
or the grant of an option to lease to Premises. This Lease will not be binding
unless and until it is executed and delivered by both Landlord and Tenant. This
Lease is intended to be a completely “triple net” lease, unless specifically
otherwise provided in this Lease.
 
24.15    Cooperation.    Tenant will cooperate reasonably with Landlord in
connection with this Lease, Landlord’s ownership, operation, management,
improvement, maintenance and repair of the Premises and the rest of the Project,
and Landlord’s exercise of its rights and obligations under this Lease. If
necessary, this cooperation will include, without limitation, moving machinery
or equipment within the Premises and allowing Landlord sufficient space within
the Premises to enable Landlord to perform any work that Landlord has the right
or is required to perform under this Lease.
 
24.16    Notices.    All notices, demands or communications required or
permitted under this Lease (the “Notices”) will be in writing and personally or
electronically delivered, or sent by certified mail, return receipt requested,
postage prepaid. Notices to Tenant will be delivered to the address for Tenant
in Section 1.1, except that when Tenant takes possession of the Premises, the
address of the Premises always may be used for the purpose of delivering notices
to Tenant. Notices to any one or more of the individuals signing as Tenant will
be deemed Notices to all of the individuals signing as Tenant. Notices to
Landlord will be delivered to the addresses for Landlord in Section 1.1. Notices
will be effective on the earlier of: delivery; or, if mailed, three (3) days
after they are mailed in accordance with this Section.
 
24.17    Security Deposit.    On the execution of this Lease, Tenant will
deposit the Security Deposit with Landlord as security for the performance of
Tenant’s obligations. If Tenant fails to perform its Lease obligations as or
when required, Landlord may, but will not be obligated to, apply all or any part
of the Security Deposit for the payment of any amounts due or any other
Liabilities which Landlord may incur. If any part of the Security Deposit is so
applied, Tenant will, within five (5) days after written demand, deposit cash
with Landlord in an amount sufficient to restore the Security Deposit to its
previous amount. Landlord need not keep the Security Deposit separate from its
general funds, and Tenant will not receive interest on the Security Deposit. If
Tenant complies with all of the provisions of this Lease, the unused portion of
the Security Deposit will be returned to Tenant or its assignee after the end of
this Lease and the surrender of possession of the Premises to Landlord in the
condition required.
 
24.18    Other Defined Terms.
 
(a)  “Affiliates” means: partners, directors, officers, shareholders, agents,
employees, parents, subsidiaries, affiliated parties, invitees, customers,
licensees, concessionaires, contractors, subcontractors, successors, assigns,
subtenants, and representatives.
 
(b)  “cafeteria charges” means an amount payable by Tenant if and for so long as
Landlord causes or permits a cafeteria or food service facility to be operated
in the Project that can be used by Tenant’s employees. Cafeteria charges will be
payable together with and as part of Operating Costs, and Tenant’s Percentage
thereof will be deemed to be Fifty Cents ($.50) per annum per square foot of
agreed rentable area in the Premises, which annual amount per square foot will
be increased at the beginning of each calendar year during the term by three
percent (3%) over the previous annual amount per square foot.
 
(c)  “Landlord’s Mortgagees” means the lessors or mortgagees under the Superior
Leases and Mortgagees and their successors and assigns. The current Landlord’s
Mortgagee is The Bank of Nova Scotia, One Liberty Plaza, 25th Floor, New York,
New York 10006.



12



--------------------------------------------------------------------------------

 
(d)  “Laws” means: laws, codes, decisions, ordinances, rules, regulations,
licenses, permits, and directives of governmental and quasi-governmental
officers, including, without limitation, those relating to building and safety,
fire prevention, health, energy conservation, hazardous substances and
environmental protection.
 
(e)  “Liabilities” means: all costs, damages, claims, injuries, liabilities and
judgments, including, without limitation, attorneys’ fees and costs (whether or
not suit is commenced or judgment entered).
 
(f)  “Superior Leases and Mortgages” means all present and future ground leases,
underlying leases, mortgages, deeds of trust or other encumbrances, and all
renewals, modifications, consolidations, replacements or extensions thereof and
advances made thereunder, affecting all or any portion of the Premises or the
Project.
 
(g)  “Systems and Equipment” means: when used generally, all HVAC, plumbing,
mechanical, electrical, lighting, water, gas, sewer, safety, sanitary and any
other utility or service facilities, systems and equipment, and all associated
pipes, ducts, poles, stacks, chases, conduits, wires and facilities; and when
used specifically, a specified installation or type of equipment or utility
service and all associated pipes, ducts, poles, stacks, chases, conduits, wires
and facilities.
 
25.    HAZARDOUS SUBSTANCES.
 
Without limiting the generality of any portion of this Lease, Tenant and its
Affiliates will:
 
(a)  Not store, handle, transport, use, process, generate, discharge or dispose
of any hazardous, toxic, corrosive, dangerous, explosive, flammable or noxious
substances, gasses or waste, whether now or hereafter defined under any Laws or
otherwise (collectively, “hazardous substances”), from, in or about the Premises
or the rest of the Project, or create any release or threat of release of any
hazardous substances, although Tenant will be permitted to use, store and
dispose of customary office supplies in amounts typical of normal office use
that contain de minimus amounts of hazardous substances, provided that Tenant at
all times complies with applicable Laws. If any of the foregoing occur, or if
Landlord reasonably and in good faith believes that any of the foregoing have
occurred or are likely to occur or that Tenant and its Affiliates are not
complying fully with the requirements of this Article, in addition to any other
rights and remedies of Landlord, Tenant and its Affiliates immediately will
cease the acts or omissions and in addition to any other rights and remedies
(all of which are cumulative), at Landlord’s request Tenant will take such
actions as may be required by Laws and as Landlord may direct to cure or prevent
the problem. Tenant and its Affiliates will comply fully with all Laws and
insurance requirements in connection with or related to hazardous substances,
whether now or hereafter existing, including, without limitation, CERCLA, SARA,
RCRA, TSCA, CWA, Chapter 21E of Massachusetts General Laws and any other Laws
promulgated by the EPA, OSHA or Commonwealth of Massachusetts.
 
(b)  Immediately pay, and indemnify Landlord for and hold Landlord harmless
from, all Liabilities in connection with or arising directly or indirectly from
any breach by Tenant or its Affiliates of their obligations in this Article,
including, without limitation, the costs of any of the following, whether
required by Landlord, applicable Laws or insurance requirements or otherwise:
any “response actions” or “responses”; any surveys, “audits”, inspections,
tests, reports or procedures deemed necessary or desirable by Landlord or
governmental or quasi-governmental authorities to determine the existence or
scope of any hazardous substances or Tenant’s compliance with this Article, and
any actions recommended to be taken in connection therewith; compliance with any
applicable Laws and insurance requirements; any requirements, directives or
plans for the prevention, containment, processing, storage, clean-up or disposal
of hazardous substances; the release and discharge of any resulting liens; and
any other injury or damage. On the expiration or earlier termination of this
Lease, Tenant will leave the Premises free of hazardous substances.
 
(c)  Immediately deliver to Landlord copies of any notices, information,
reports, and communications of any type received or given in connection with
hazardous substances, including, without limitation, notices of violation and
settlement actions from or with governmental or quasi-governmental authorities,
reports from Tenant’s engineers or consultants, and the results of any analyses
conducted by or for Tenant. Tenant specifically grants Landlord the right to
participate in all discussions and meetings regarding actual or potential
violations, settlements or abatements.
 
Tenant’s failure to comply with the requirements of this Article will be a
material default under this Lease. All of Tenant’s obligations under this
Article will survive the expiration or earlier termination of this Lease.
 
IN WITNESS WHEREOF, intending to be legally bound, each party has executed this
Lease as a sealed instrument as of the date first set forth above on the date
specified below next to its signature.
 
 

       
“LANDLORD”
 
Executed: July 23, 2002
     
ANDOVER MILLS REALTY LIMITED PARTNERSHIP, a
Massachusetts limited partnership
WITNESS:  /s/    Carolyn Grover       
     
By:
 
Brickstone Square Realty, Inc., its Agent        
Name Printed:  Carolyn Grover
     
By:
 
/s/    Martin Spagat        

--------------------------------------------------------------------------------

               
                                Name: Martin Spagat
                                Title: Vice President
                                Authorized Signatory
       
“TENANT”
 
Executed: June 26, 2002
     
SYNPLICITY, INC., a California corporation



13



--------------------------------------------------------------------------------

WITNESS: /s/    Penny Miller
 
By:
  
/s/    Gary S. Meyers
Name Printed: Penny Miller
 
        Name:
  
Gary S. Meyers
   
        Title
  
Vice President Worldwide Sales
        
Authorized Signatory
WITNESS:
        
Name Printed
 
By:
        
        Name:
        
        Title:
        
        Authorized Signatory



14



--------------------------------------------------------------------------------

EXHIBIT “A”
 
“SITE PLAN OF PROJECT WITH PARKING”
 
[LOGO TO COME]
 
EXHIBIT “A”
Page 0 of 1





--------------------------------------------------------------------------------

EXHIBIT “A” CONTINUED
 
“SITE PLAN OF PROJECT WITH PARKING”
 
PARKING GARAGE—LEVEL THREE
AND
RAMP FROM LEVEL THREE TO LEVEL FOUR
 
[LOGO TO COME]





--------------------------------------------------------------------------------

EXHIBIT “B”
 
“PREMISES”
BUILDING 100—FIFTH FLOOR
 
[LOGO TO COME]
 
EXHIBIT “B”
Page 1 of 1
 





--------------------------------------------------------------------------------

EXHIBIT “C”
 
WORKLETTER
 
1.    General Conditions.
 
1.1  “Landlord’s Work” means all labor, services, materials, systems and
equipment, installation and hookups, and all necessary modifications thereto or
occasioned thereby, and all required permits, licenses, approvals and compliance
work necessary to perform and construct the work specified as being “Landlord’s
Work” in this Workletter and the attachments hereto. Landlord will diligently
perform Landlord’s Work in a good and workmanlike manner subject to and in
compliance with applicable Laws, the terms of this Workletter and the rest of
this Lease. Notwithstanding the foregoing or anything else to the contrary,
Landlord’s Work will not include the purchase, installation or hookup of any
computer, data, audio/visual, telecommunications or similar systems or equipment
or cabling or any Tenant’s Property (including, without limitation, any
workstations owned by Tenant).
 
1.2  “Tenant’s Work” means all labor, services, materials, systems and
equipment, installation and hookups, and all necessary modifications thereto or
occasioned thereby, and all required permits, licenses, approvals and compliance
work to or for the Premises other than Landlord’s Work. Tenant will diligently
perform Tenant’s Work at its sole cost and expense, in a good and workmanlike
manner subject to and in compliance with applicable Laws, the terms of this
Workletter and the rest of this Lease. Without limiting the generality of the
foregoing, Tenant specifically agrees that Landlord’s Work will be the only
labor, services, materials, systems and equipment and improvements that Landlord
is required to provide to or for the initial occupancy of the Premises in
accordance with the terms hereof. Tenant will indemnify, defend and hold
Landlord and its Affiliates harmless from all Liabilities resulting from or in
connection with Tenant’s Work. If Landlord’s Work is delayed or made more
expensive due to: any act or omission of Tenant or its Affiliates (including,
without limitation, the performance of or failure to timely complete any aspect
of Tenant’s Work, any requested or required changes to Landlord’s Work agreed to
by Landlord, or any failure or delay of Tenant or its representatives in
submitting or revising the plans and specifications or changes or inaccuracies
in any of the foregoing, or Tenant’s failure to promptly pay any required
amounts); or the inclusion in Landlord’s Work of “long lead” items or services
that cannot reasonably be obtained in sufficient time to be incorporated in
Landlord’s Work in the normal course of Landlord’s construction schedule (and
Tenant’s failure to delete or substitute for those items or services), then
Tenant will be responsible for the delays (“Tenant Delays”) and additional cost
(whether such additional cost results from the Tenant Delays or otherwise)
resulting therefrom. Substantial completion of Landlord’s Work will be deemed to
have occurred when it would have occurred but for the Tenant Delays (and any
Tenant Delays will be subtracted from the date of actual substantial completion
in determining when substantial completion will be deemed to have occurred), and
Tenant will pay to Landlord any additional cost for which Tenant is responsible
as additional rent within fifteen (15) days after receipt of Landlord’s bills
from time to time.
 
1.3  Subject to the terms of this Workletter and the rest of the Lease, and with
Landlord’s prior written consent, which will not be unreasonably withheld,
Tenant and its contractors may have access to the Premises for the purpose of
preparing the Premises for Tenant’s occupancy before Landlord’s Work has been
substantially completed. Landlord and its representatives will control all
scheduling and coordination of Landlord’s Work and Tenant’s Work and will
attempt to amicably resolve any disputes that may arise. However, Tenant and its
contractors will not interfere in any way with or delay Landlord’s Work, and if
there are any conflicts or disputes that are not amicably resolved, Landlord’s
Work will have priority. After any entry by Tenant or its contractors, all of
Tenant’s Lease obligations will be immediately effective except for the
obligation to pay base rent, Taxes and Operating Costs. Without limiting the
generality and applicability of the rest of this Workletter or this Lease,
Tenant and its contractors will comply with Sections 13.3, 13.4 and 13.5 of this
Lease.
 
1.4  When Tenant signs this Lease, it will, pursuant to written notice to
Landlord, appoint a representative, at Tenant’s sole cost and expense, who will
be available to meet and consult with Landlord and its representatives on a
continuing basis at the Premises concerning Landlord’s Work and Tenant’s Work.
The appointed representative will be authorized to render prompt, binding
decisions on behalf of Tenant as Tenant’s agent in connection with issues
involving Landlord’s Work and Tenant’s Work under this Lease, and Landlord will
have the right to rely on those decisions.
 
2.    Additional Terms.
 
The rest of this Workletter is attached hereto and incorporated herein.
 
EXHIBIT “C”
Page 1 of 1





--------------------------------------------------------------------------------

EXHIBIT “C”
“WORKLETTER”
 
100 BRICKSTONE SQUARE
FIFTH FLOOR
ANDOVER, MASSACHUSETTS
 
LANDLORD/TENANT SPLIT OF WORKLETTER RESPONSIBILITIES FOR
SYNPLICITY, INC.
 
JUNE 20, 2002
 
B.1.0—GENERAL
 
The Workletter is intended to show the division between the Landlord’s Work (the
“Base Building” work described as follows) and the Tenant’s Work. The Tenant’s
Work includes any work not described under the “Base Building” heading as
follows, and any changes, additions or deletions to the Landlord’s work,
requested by the Tenant. All descriptions of the split between the Landlord’s
versus the Tenant’s responsibilities, with regard to HVAC, electrical, plumbing
fire suppression and life safety are for the purposes of allocating costs and
installation responsibilities. The Landlord will specify, purchase, install and
balance (if applicable) all installations listed under the Base Building
heading. In order to ensure a coordinated system, any remaining systems that are
to be specified and installed by the Tenant, must be approved by the Landlord,
as must any modifications or additions to the Base Building systems. The Tenant
is solely responsible for paying for and performing the Tenant’s Work. However,
the Landlord reserves the right to install the Tenant’s Work (at the Tenant’s
cost) if it connects to or effects the Landlord’s Work or any code-related or
life safety-related work.
 
The Tenant may request that the Landlord contract for all or part of the
Tenant’s work. If the Landlord agrees, this work will be deemed to be part of
the Tenant’s Work, and not part of the Landlord’s Work, and will be done at the
Tenant’s sole cost, risk and liability, and the Landlord will have no cost, risk
or liability. The Landlord will not be required to advance any funds for the
Tenant’s Work, and at the Landlord’s request, the Tenant will advance, or pay to
the Landlord within seven (7) days after receipt of invoices from the Landlord,
all costs (whether “hard” or “soft” costs) incurred or which may be due in
connection with the Tenant’s Work, including without limitation, costs for
permits, design, drawing, architectural, engineering and drafting services,
contractor’s overhead and profit, labor, materials and ten percent (10%) for
hard and soft costs to the Landlord for the Landlord’s supervision, coordination
and involvement. The Tenant will indemnify and hold the Landlord harmless from
all damages, claims and liabilities in connection with the Tenant’s Work.
 
The Landlord’s Work will be performed in accordance with the Tenant’s “space
plan”, as prepared by Beth Loeper, which is entitled, “100 Brickstone Square,
Fifth Floor, Andover, Massachusetts 01810, Synplicity, Preliminary One, May 28,
2002”. A reduced photocopy of the Tenant’s “space plan” is included as page 13
of this Workletter.



--------------------------------------------------------------------------------

EXHIBIT “C”—WORKLETTER

--------------------------------------------------------------------------------

SYNPLICITY, INC.
BUILDING 100—FIFTH FLOOR
JUNE 20, 2002
 
LANDLORD/BASE BUILDING

--------------------------------------------------------------------------------

  
TENANT

--------------------------------------------------------------------------------

B.2.0—SITE IMPROVEMENTS

--------------------------------------------------------------------------------

  
B.2.0—SITE IMPROVEMENTS

--------------------------------------------------------------------------------

1. Landlord will identify Tenant’s assigned/reserved parking spaces.
  
Not Used.
2. Landlord will display Tenant’s name on existing brick and stone exterior
building identification directory monument.
    
B.3.0—STRUCTURE

--------------------------------------------------------------------------------

  
B.3.0—STRUCTURE

--------------------------------------------------------------------------------

1. No work required.
  
1. Tenant is responsible for any modifications to the Base Building structural
system, as required by special equipment and/or floor loading, in excess of
typical office floor loading.
B.4.0—DEMOLITION

--------------------------------------------------------------------------------

  
B.4.0—DEMOLITION

--------------------------------------------------------------------------------

1. Landlord will prepare the Tenant’s space for the Landlord’s Work and for
normal Tenant Fit-Up in accordance with the Tenant’s space plan.
  
Not used.
B.5.0—BUILDING EXTERIOR

--------------------------------------------------------------------------------

  
B.5.0—BUILDING EXTERIOR

--------------------------------------------------------------------------------

1. Landlord will make provisions, as needed, to meet the requirements for
mechanical exhaust, fresh air intakes and mechanical and/or electrical
penetrations.
  
1. Any provisions for Tenant requirements, such as through-wall and through-roof
ventilation, exhaust, or other items that will penetrate or effect the exterior
facades and/or roof must be approved by the Landlord.



Page 2



--------------------------------------------------------------------------------

EXHIBIT “C”—WORKLETTER

--------------------------------------------------------------------------------

SYNPLICITY, INC.
BUILDING 100—FIFTH FLOOR
JUNE 20, 2002
 
LANDLORD/BASE BUILDING

--------------------------------------------------------------------------------

 
TENANT

--------------------------------------------------------------------------------

 
B.6.0—HVAC (CENTRAL)

--------------------------------------------------------------------------------

 
 
B.6.0—HVAC (CENTRAL)

--------------------------------------------------------------------------------

1. All existing central equipment serving the Tenant, but not within the
Tenant’s usable area, including existing:
 
Not used.
*  Boiler, controls and associated circulating pumps in the   ground floor
Boiler Room.
   
*  Roof-top mounted unit (RTU) and circulating pumps in the   ground floor Pump
Room.
   
*  Controls associated with the operation of the central heating   equipment.
   
*  Piping risers and distribution piping for boilers.
   
*  Exhaust fans for duct-work for common area Toilet Rooms.
   
B.7.0—HVAC (TENANT)

--------------------------------------------------------------------------------

 
B.7.0—HVAC (TENANT)

--------------------------------------------------------------------------------

1. HVAC system(s) in the Tenant area, as further defined as follows:
 
1. All special Tenant HVAC equipment required for non-typical   Tenant cooling
loads, except as defined under Base Building.
*  Distribution duct-work and diffusers installed in Landlord   provided
suspended acoustical ceiling system.
 
2. Any special Tenant-related systems or equipment, such as   special controls,
climate controls (humidification), etc.
*  HVAC controls in the Tenant area, as necessary for the   Landlord provided
system.
   
*  Plenum ceiling return air provisions.
   



Page 3



--------------------------------------------------------------------------------

EXHIBIT “C”—WORKLETTER

--------------------------------------------------------------------------------

SYNPLICITY, INC.
BUILDING 100—FIFTH FLOOR
JUNE 20, 2002
 
LANDLORD/BASE BUILDING

--------------------------------------------------------------------------------

 
TENANT

--------------------------------------------------------------------------------

B.7.0—HVAC NOTES

--------------------------------------------------------------------------------

 
B.7.0—HVAC NOTES

--------------------------------------------------------------------------------

1. HVAC system(s) will be designed to meet the following criteria:
 
Not used.
* Cooling and ventilation capacity sufficient to meet accepted design standards
for the following:
   
* A density of one (1) occupant per 125 gross usable square feet.
   
* Total Tenant electric loads of six (6) watts per square foot for lighting and
convenience power.
   
* One (1) thermostat control per 2,500 square feet of Tenant usable floor area.
Additional control zones will be the Tenant’s responsibility.
   
* Comfort Conditions:
   
+ Summer: Maintain indoor condition of 76 degrees Fahrenheit and 56% rh at 95
degrees Fahrenheit db/75 degrees Fahrenheit outdoors.
   
* Winter: Maintain indoor temperature of 72 degrees Fahrenheit with a 10 degree
Fahrenheit outdoor temperature.
   
2. Landlord is to provide the basic HVAC distribution and control system(s) as
required by the Tenant’s space plan, which exists within the Tenant’s premises.
   



Page 4



--------------------------------------------------------------------------------

EXHIBIT “C”—WORKLETTER
SYNPLICITY, INC.
BUILDING 100—FIFTH FLOOR
JUNE 20, 2002
 
 
LANDLORD/BASE BUILDING
    
TENANT
B.8.0—ELECTRICAL
    
B.8.0—ELECTRICAL
1. All central electrical equipment and distribution, including the following:
* 2,500 KVA pad-mounted exterior transformer.
* 480/277 volt service entrance.
* 4,000 amp main switchgear.
* 2,000 amp—480 volt four (4) wire electric bus-duct riser.
* 200 amp bus-duct tap switch feeding 200 amp circuit breaker panel (3 phase)
and a 120/208 volt step-down transformer for Tenant power, to be located in the
Base Building Electric Closet, located on the Tenant’s floor.
* Emergency power as necessary for emergency lighting systems and exit signage
required by code, such as stair-way and exit-way lighting and the emergency
lighting within the Tenant’s space.
* Lighting and power as required for all central equipment rooms, elevators,
main lobby(s), exterior lighting, typical floor elevator lobby(s), exit-ways,
stair-ways, corridors, etc. These common areas will be metered and controlled
from house electric meters and control panels respectively.
    
1. All electrical provisions required to fit-up the Tenant area, other than
provided by the Landlord as defined under Base Building.
2. Tenant is responsible to wire all Tenant supplied systems furniture
work-stations and to make connections to the Landlord provided power supply
locations for the Tenant’s systems furniture work-stations.
3. Tenant is responsible for the costs of any special lighting, such as “wall
washers”, dimmable lighting fixtures, etc., except as defined under Base
Building.



Page 5



--------------------------------------------------------------------------------

EXHIBIT “C”—WORKLETTER
SYNPLICITY, INC.
BUILDING 100—FIFTH FLOOR
JUNE 20, 2002
 
LANDLORD/BASE BUILDING                                                 
 
TENANT                                    
                                                 
B.8.0—ELECTRICAL
 
B.8.0—ELECTRICAL
2. Not Used.
 
Not used.
3. The Landlord will provide power for the Tenant supplied and installed systems
furniture work-stations. The Tenant is responsible to connect the systems
furniture work-stations to the Landlord provided power supply locations.
   
4. New lighting will consist of one (1) three (3) tube parabolic flourescent
light fixture for each 100 square feet of Tenant usable area.
   
5. All existing light fixtures, where they exist and unless otherwise noted,
will be re-used. All existing light fixtures that are to be re-used, will be
cleaned, will be re-lamped and will have ballasts replaced as required.
   
6. New convenience receptacles will be provided at a rate of three (3)
receptacles per typical office.
   
7. Existing convenience receptacles, where they exist and unless otherwise
noted, will be re-used.
   



Page 6



--------------------------------------------------------------------------------

EXHIBIT “C”—WORKLETTER
SYNPLICITY, INC.
BUILDING 100—FIFTH FLOOR
JUNE 20, 2002
 
LANDLORD/BASE BUILDING                                                 
  
TENANT                                    
                                                 
B.9.0—TELEPHONE AND DATA
  
B.9.0—TELEPHONE AND DATA
1. In new gypsum drywall partitions only, Landlord will provide raceways for the
Tenant supplied and installed telephone telephone and data systems. Raceways may
be through the metal studs of the gypsum drywall partitions, or in conduit(s) as
required, with junction boxes and/or plaster rings.
  
1. Tenant is responsible for entire telephone system, other than that which is
defined under Base Building, including distribution from the existing telephone
closet on the ground floor, and for all of the Tenant’s central and branch
equipment, distribution panels, wiring, instruments, etc.
2. Tenant installed telephone, communications and data wiring shall be “plenum
rated cable” when installed above the suspended acoustical ceiling system(s).
3. Tenant is responsible for the fire-proofing of all floor and wall
penetrations resulting from the work performed by the Tenant or the Tenant’s
contractor(s).
4. Tenant is responsible for all telephone, data and communications wiring
within the Tenant supplied and installed systems furniture work-stations.
B.10.0—FIRE SUPPRESSION
  
B.10.0—FIRE SUPPRESSION
1. Existing central equipment, controls, piping, stand-pipe risers, hose valves,
sprinkler distribution piping and sprinkler heads.
2. Sprinkler heads in all building common areas, including penthouses,
mechanical rooms, electrical rooms, lobbies, corridors, toilet rooms, etc.
  
1. Tenant is responsible for all modifications to the Base Building sprinkler
system as necessary to accommodate the Tenant fit-up, other than that provided
under the Landlord’s Work.



Page 7



--------------------------------------------------------------------------------

EXHIBIT “C”—WORKLETTER
SYNPLICITY, INC.
BUILDING 100—FIFTH FLOOR
JUNE 20, 2002
 
LANDLORD/BASE BUILDING                                                 
 
TENANT                                    
                                                 
B.10.0—FIRE SUPPRESSION
 
B.10.0—FIRE SUPPRESSION
3. Sprinkler heads in Tenant’s area will be installed in a regular grid
configuration, located by installing straight vertical drops from the existing
sprinkler “T’s”.
 
Not used.
4. Sprinkler drops will not be centered in the room and/or ceiling tile, unless
so directed by the Tenant, which will be at Tenant’s cost. Landlord will
coordinate sprinkler drops to avoid interference with the lighting pattern, HVAC
diffusers and duct-work and other ceiling mounted devices that are being
provided by the Landlord.
   
B.11.0—LIFE SAFETY SYSTEMS
 
B.11.0—LIFE SAFETY SYSTEMS
1. Landlord will provide all code required fire alarm systems and their
associated risers, including the following:
*  Existing system consists of central annunciator, distribution and control
panels for smoke and heat detection, alarms, sprinkler supervised valves, flow
switches and voice communications. The system is connected to the Town of
Andover “master-box” alarm system.
* Installation of new devices, including pull stations, smoke detectors and
speaker/strobes within the Tenant space will be provided per code requirements.
 
1. Tenant is responsible for all modifications to the Base Building life safety
system(s) as necessary to accommodate the Tenant fit-up, other than that defined
under Base Building.



Page 8



--------------------------------------------------------------------------------

EXHIBIT “C”—WORKLETTER
SYNPLICITY, INC.
BUILDING 100—FIFTH FLOOR
JUNE 20, 2002
 
 
LANDLORD/BASE BUILDING                                                 
    
TENANT                                    
                                             
B.12.0—PLUMBING
    
B.12.0—PLUMBING
1. Landlord will provide toilet rooms, one (1) for each sex, on each floor
within the building common areas.
2. Landlord will provide condensate drain lines for associated HVAC equipment.
 
 
 
 
    
Not used.
B.13.0—FLOORING
    
B.13.0—FLOORING
1. Existing carpet shall remain.
2. Where required, carpet will be patched to match existing carpet as closely as
possible.
3. At the completion of construction, the existing carpet will be vacuumed and
shampooed.
4. New carpet base will be installed at all new drywall partitions to match
existing vinyl base.
    
1. Not used.



Page 9



--------------------------------------------------------------------------------

EXHIBIT “C”—WORKLETTER

--------------------------------------------------------------------------------

SYNPLICITY, INC.
BUILDING 100—FIFTH FLOOR
JUNE 20, 2002
 
LANDLORD/BASE BUILDING

--------------------------------------------------------------------------------

  
TENANT

--------------------------------------------------------------------------------

B.14.0—CEILINGS

--------------------------------------------------------------------------------

  
B.14.0—CEILINGS

--------------------------------------------------------------------------------

1. Landlord will provide building standard suspended acoustical tile ceilings
for the areas requiring ceilings within the Tenants’s demised premises. Ceilings
shall have 15/16" ceiling grid with “Armstrong Second Look” ceiling tiles.
2. Ceilings are existing. Ceiling grid shall remain and stained and/or damaged
ceiling tiles shall be replaced as required.
  
1. Tenant is responsible for costs of special ceilings in excess of the Landlord
provided suspended acoustical tile ceiling, other than that defined under Base
Building.
B.15.0—WALLS AND PARTITIONS

--------------------------------------------------------------------------------

  
B.15.0—WALLS AND PARTITIONS

--------------------------------------------------------------------------------

1. Landlord will construct all non-moveable walls/partitions within the Tenant’s
premises as required by the Tenant’s space plan.
2. New interior walls/partitions will be taped, spackled and painted with one
(1) primer coat and two (2) finish coats of the building standard paint, to
match existing paint.
3. Existing walls/partitions to remain, will be repaired as required and painted
with two (2) finish coats of the building standard paint, only where disturbed
and/or damaged by new construction.
4. New interior walls/partitions within the Tenant’s premises, unless will
extend from on top of the existing carpet to the underside of the existing
suspended acoustical tile ceiling.
  
Not used.



Page 10



--------------------------------------------------------------------------------

EXHIBIT “C”—WORKLETTER

--------------------------------------------------------------------------------

   

SYNPLICITY, INC.
BUILDING 100—FIFTH FLOOR
JUNE 20, 2002
 
LANDLORD/BASE BUILDING

--------------------------------------------------------------------------------

 
TENANT

--------------------------------------------------------------------------------

B.15.0—WALLS AND PARTITIONS

--------------------------------------------------------------------------------

 
B.15.0—WALLS AND PARTITIONS

--------------------------------------------------------------------------------

6. Not used.
 
Not used.
B.16.0—DOORS

--------------------------------------------------------------------------------

 
B.16.0—DOORS

--------------------------------------------------------------------------------

1. Landlord will furnish and install all main building entry and exit doors,
building perimeter doors, all core doors and doors to all mechanical and
electrical areas.
 
1. Tenant is responsible for all special doors other than those defined under
Base Building.
2. Suite entry door system is existing, and shall be re-used. Landlord will
change the lock(s) on this suite entry door system.
   
3. Landlord will furnish and install one (1) egress door system in accordance
with the Tenant’s space plan.
   
4. Interior doors within the Tenant’s demised premises will be 3'-0" × 7'-0"
solid core oak veneer doors within painted metal hollow frames, including
building standard hardware, which will be installed in accordance with the
Tenant’s space plan.
   
5. All existing doors, frames and hardware shall remain “as-is” and will be
re-used.
   



Page 11



--------------------------------------------------------------------------------

EXHIBIT “C”—WORKLETTER

--------------------------------------------------------------------------------

   

SYNPLICITY, INC.
BUILDING 100—FIFTH FLOOR
JUNE 20, 2002
 
LANDLORD/BASE BUILDING

--------------------------------------------------------------------------------

 
TENANT

--------------------------------------------------------------------------------

B.17.0—SPECIALTIES

--------------------------------------------------------------------------------

 
B.17.0—SPECIALTIES

--------------------------------------------------------------------------------

1. Landlord will furnish and install core area signage on all floors.
2. At the Tenant’s main suite entry, Landlord will furnish and install building
standard signage, bearing the Tenant’s name and suite number.
 
1. Tenant is responsible for all Tenant specific identification signage,
directories, etc. within the Tenant’s demised premise.
B.18.0—SPECIAL LANDLORD
               CONSTRUCTION

--------------------------------------------------------------------------------

   
1. Landlord will provide a directory in the main lobby of the building that will
list the Tenant’s name and location within the building.
   
2. Landlord will furnish and install building standard vertical blinds for all
exterior windows within the Tenant’s demised premises. Where blinds exist, they
will be re-used, cleaned and repaired as required.
   
3. Not used.
   
4. Not used.
   
5. Landlord will furnish and install two (2) surface mounted fire extinguisher.
   



Page 12



--------------------------------------------------------------------------------

[LOGO TO COME]





--------------------------------------------------------------------------------

EXHIBIT “D”
 
BASE RENT
 
For the first Lease Year, the base rent will be Sixteen Dollars per square foot
of agreed rentable area in the Premises (i.e., $16.00 multiplied by the number
of square feet of agreed rentable area in the Premises). Starting as of the
first day of the second Lease Year and as of the first day of each Lease Year
thereafter during the term, the base rent will increase by Fifty Cents ($0.50)
per square foot of agreed rentable area in the Premises. For example, during the
second Lease Year it will be Sixteen Dollars and Fifty Cents ($16.50) per square
foot, during the third Lease Year it will be Seventeen Dollars ($17.00) per
square foot, etc.
 
EXHIBIT “D”
Page 1 of 1





--------------------------------------------------------------------------------

EXHIBIT “E”
 
RULES AND REGULATIONS
 
1.  Fire exits and stairways are for emergency use only, and they will not be
used for any other purposes. Tenant will not encumber or obstruct, or permit the
encumbrance or obstruction of or store or place any materials on any of the
sidewalks, plazas, entrance, corridors, elevators, fire exits or stairways of
the Project. The Landlord reserves the right to control and operate the public
portions of the Project and the public facilities, as well as facilities
furnished for the common use of the tenants, and access thereto, in such manner
as it deems best.
 
2.  The cost of repairing any damage to the public portions of the Project or
the public facilities or to any facilities used in common with other tenants
caused by Tenant or its Affiliates will be paid by Tenant.
 
3.  Any person whose presence in the Project at any time will, in the judgment
of the Landlord, be prejudicial to the safety, character, reputation and
interests of the Project or its tenants may be denied access to the Project or
may be ejected therefrom. In case of invasion, riot, public excitement or other
commotion the Landlord may prevent all access to the Project or the Building
during the continuance of the same, by closing the doors or otherwise, for the
safety of the tenants and protection of property. The Landlord will in no way be
liable to any tenant for damages or loss arising from the admission, exclusion
or ejection of any person to or from Tenant’s premises or the Project under the
provisions of this rule.
 
4.  No awnings or other projections over or around the windows will be installed
by Tenant and only such window blinds as are permitted by the Landlord will be
used in Tenant’s premises.
 
5.  Hand trucks will not be used in any space, or in the public halls of the
Building in the delivery or receipt of merchandise, except those equipped with
rubber tires and side guards. Tenant will repair all damage to floors both in
the Premises and the Common Area caused by its use of material-handling
equipment and, if requested by Landlord, Tenant will install at its expense
suitable floor covering to protect the floors and will remove such floor
covering (and repair any damage caused by the removal) at its expense at the
expiration or earlier termination of this Lease. All air compressors, electric
motors and other machinery and equipment will be shock-mounted so as not to
transmit vibrations.
 
6.  All entrance doors in Tenant’s premises will be kept locked when Tenant’s
premises are not in use. Entrance doors will not be left open at any time. All
windows in Tenant’s premises will be kept closed at all times and all blinds
therein above the ground floor will be lowered when and as reasonably required
because of the position of the sun, during the operation of the air conditioning
system to cool or ventilate the tenant’s premises.
 
7.  Nothing will be done or permitted in Tenant’s premises which would impair or
interfere with any of the Systems or Equipment or the proper and economic
servicing of the Building or the Premises, or the use or enjoyment by any other
tenant of any other premises, nor will there be installed by Tenant any Systems
or Equipment or other equipment of any kind which, in Landlord’s judgment, could
result in such impairment or interference. If necessary in Landlord’s judgment,
Landlord may install, relocate, remove, use, maintain, repair and replace
Systems and Equipment within or serving the Tenant’s premises or other parts of
the Project, and perform other work and alterations within the Tenant’s
premises. No dangerous, inflammable, combustible or explosive object or material
will be brought into the Building by Tenant or with the permission of Tenant.
 
8.  Whenever Tenant will submit to Landlord any plan, agreement or other
document for Landlord’s consent or approval, such tenant agrees to pay Landlord
as additional rent, on demand, a processing fee in a sum equal to the fees of
any architect, contractor, engineer and attorney employed by Landlord to review
said plan, agreement or document. Within fifteen (15) days after Landlord’s
request from time to time, Tenant will deliver to Landlord Tenant’s financial
statements, including a balance sheet, income statements and bank references.
 
9.  No acids, vapors hazardous or other materials will be discharged or
permitted to be discharged into the waste lines, ducts, vents or flues which may
damage them or any other portions of the Building or the Project. The water and
wash closets and other plumbing fixtures in or serving any tenant’s premises
will not be used for any purpose other than the purpose for which they were
designed or constructed, and no sweepings, rubbish, rags, acids or other foreign
substances will be deposited therein. All damage resulting from any misuse of
the fixtures will be borne by the tenant who, or whose servants, employees,
agents, visitors or licensees, will have caused the same.
 
10.  No signs, advertisements, notice or other lettering will be exhibited,
inscribed, painted or affixed by Tenant on any part of the outside or inside the
premises or the Building without the prior written consent of Landlord. The
Tenant will cause the exterior of any permitted sign to be kept clean, properly
maintained and in good order and repair throughout the term of its lease. In the
event of the violation of the foregoing by Tenant, Landlord may remove the same
without any liability, and may charge the expense incurred by such removal to
Tenant. Landlord will have the right to prohibit any advertising by Tenant which
impairs the reputation of the Building or the Project, and upon written notice
from Landlord, Tenant will refrain from or discontinue such advertising.
 
11.  Tenant’s employees will not loiter around the hallways, stairways,
elevators, front, roof or any other part of the Building used in common by the
occupants thereof.
 
12.  If the premises become infested with vermin, Tenant, at its sole cost and
expense, will cause its premises to be exterminated, from time to time, to the
satisfaction of Landlord, and will employ such exterminators therefor as will be
approved by Landlord.
 
13.  All movers used by Tenant will be appropriately licensed and will maintain
adequate insurance coverage (proof of such coverage will be delivered to
Landlord prior to movers providing service in and throughout the Building).
Tenant will protect the premises and the rest of the Building from damage or
soiling by Tenant’s movers and contractors and will pay for extra cleaning or
replacement or repairs by reason of Tenant’s failure to do so.
 
14.  The premises will not be used for lodging or sleeping or for any immoral or
illegal purposes.



EXHIBIT “E”  
Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT “F”
 
BANKRUPTCY PROVISIONS
 
This Article is incorporated into the Lease as Article 23:
 
23.  BANKRUPTCY OR INSOLVENCY.
 
23.1  Tenant’s Interest Not Transferable.    Neither Tenant’s interest in this
Lease nor any estate hereby created in Tenant nor any interest herein or therein
will pass to any trustee or receiver or assignee for the benefit of creditors or
otherwise by operation of law except as may specifically be provided pursuant to
the Bankruptcy Code, 11 U.S.C. Section 101 et seq. (the “Bankruptcy Code”).
 
23.2  Default and Termination.    If:
 
(a)  Tenant or Tenant’s Guarantor, if any, or its executors, administrators, or
assigns, will generally not pay its debts as they become due or will admit in
writing its inability to pay its debts, or will make a general assignment for
the benefit of creditors; or
 
(b)  Tenant or Tenant’s Guarantor, if any, will commence any case, proceeding or
other action seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its property; or
 
(c)  Tenant or Tenant’s Guarantor, if any, will take any corporate, partnership
or other action to authorize or in furtherance of any of the actions set forth
above in subsection (a) or (b); or
 
(d)  Any case, proceeding or other action against Tenant or Tenant’s Guarantor,
if any, will be commenced seeking to have an order for relief entered against it
as debtor, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its property, and such case, proceeding or
other action: results in the entry of an order for relief against it which is
not fully stayed within seven (7) business days after the entry thereof; or
remains undismissed for a period of forty-five (45) days, then it will be a
default hereunder and this Lease and all rights of Tenant hereunder will
automatically cease and terminate as if the date of such event were the original
expiration date of this Lease and Tenant will vacate and surrender the Premises
but will remain liable as herein provided.
 
23.3  Rights and Obligations Under the Bankruptcy Code.
 
(a)  Upon the filing of a petition by or against Tenant under the Bankruptcy
Code, Tenant, as debtor and as debtor in possession, and any trustee who may be
appointed agree as follows: (i) to perform all obligations of Tenant under this
Lease, including, but not limited to, the covenants regarding the operations and
uses of the Premises until such time as this Lease is either rejected or assumed
by order of the United States Bankruptcy Court; (ii) to pay monthly in advance
on the first day of each month as reasonable compensation for use and occupancy
of the Premises an amount equal to all base rent and other rent otherwise due
pursuant to this Lease; (iii) to reject or assume this Lease within sixty (60)
days of the filing of a petition under any Chapter of the Bankruptcy Code or
under any Law relating to bankruptcy, insolvency, reorganization or relief of
debtors (any such rejection being deemed an automatic termination of this
Lease); (iv) to give Landlord at least thirty (30) days prior written notice of
any proceeding relating to any assumption of this Lease; (v) to give at least
thirty (30) days prior written notice of any abandonment of the Premises (any
such abandonment being deemed a rejection and automatic termination of this
Lease); (vi) to do all other things of benefit to Landlord otherwise required
under the Bankruptcy Code or under any Law relating to bankruptcy, insolvency,
reorganization or relief of debtors; (vii) to be deemed to have rejected this
Lease in the event of the failure to comply with any of the above; and (viii) to
have consented to the entry of an order by an appropriate United States
Bankruptcy Court providing all of the above, waiving notice and hearing of the
entry of same.
 
(b)  No default under this Lease by Tenant, either prior to or subsequent to the
filing of such petition, will be deemed to have been waived unless expressly
done so in writing by Landlord.
 
(c)  Included within and in addition to any other conditions or obligations
imposed upon Tenant or its successor in the event of assumption and/or
assignment are the following: (i) the cure of any monetary defaults and the
reimbursement of pecuniary loss by the time of the entry of the order approving
such assumption and/or assignment (pecuniary loss will include, without
limitation, any attorneys’ fees and costs and expert witness fees incurred by
Landlord in protecting its rights under this Lease, including representation of
Landlord in any proceeding commenced under the Bankruptcy Code or under any Law
relating to bankruptcy, insolvency, reorganization or relief of debtor); (ii)
the deposit of an additional sum equal to three (3) months’ base rent; (iii) the
use of the Premises only as set forth in this Lease; (iv) the reorganized debtor
or assignee of such debtor in possession or of Tenant’s trustee
demonstrates in writing that it has sufficient background including, but not
limited to, substantial experience in operating businesses in the manner
contemplated in this Lease and meet all other reasonable criteria of Landlord as
did Tenant upon execution of this Lease; (v) meet all other criteria of 11
U.S.C. Section 365(b)(3); and (v) the prior written consent of any mortgagee to
which this Lease has been assigned as collateral security; and (vi) the Premises
at all times remains a single unit and no Alterations or physical changes of any
kind may be made unless in compliance with the applicable provisions of this
Lease.
 
(d)  Any person or entity to whom this Lease is assigned pursuant to the
provisions of the Bankruptcy Code will be deemed without further act or deed to
have assumed all of the obligations arising under this Lease on or after the
date of such assignment. Any such assignee will upon demand execute and deliver
to Landlord an instrument confirming such assumption.
 
23.4  Construction.    The terms of this Article will be in addition to, but not
exclusive of, any rights or remedies of Landlord in Article 22 and elsewhere in
this Lease or otherwise available at law or in equity, and will not be deemed to
limit Landlord, except as may be required by law.



EXHIBIT “F”
Page 1 of 1



--------------------------------------------------------------------------------

ADDENDUM #1
 
EXTENSION OPTION
 
This Addendum is incorporated into the Lease.
 
1.  Landlord grants to Tenant one (1) extension option (the “Option”) to extend
the Lease term for an additional term of five (5) years on the same terms and
conditions as this Lease, except that Section 8(b) will not apply and there will
be no further right to extend, and except as set forth below. The Option can be
exercised only by Tenant complying with this Addendum and delivering
unconditional written notice of exercise to Landlord at no earlier than twelve
(12) months and no later than nine (9) months before the expiration of the
initial term. If for any reason Tenant does not so comply or Landlord does not
actually receive this unconditional written notice of exercise when required,
the Option will lapse and become void and there will be no further right to
extend the Lease term, unless Landlord specifically agrees otherwise in writing.
TIME IS ABSOLUTELY OF THE ESSENCE IN THIS ADDENDUM.
 
2.  The Option is personal to the Tenant originally named in this Lease and may
not be exercised by or for anyone else, except for a valid assignee of this
Lease. The Option will lapse and become void if, prior to the beginning of its
term, Tenant fails to occupy at least one-quarter (1/4) of the agreed rentable
area of its initial Premises or subleases or otherwise Transfers all or any
portion of the Premises (except for a valid assignment of this Lease or a valid
sublease of not more than one-quarter (1/4) of the agreed rentable area of the
initial Premises), unless Landlord specifically elects otherwise in writing. The
Option is granted to and may be exercised by Tenant on the express condition
that, at the time of the exercise and at all times before the beginning of the
Option term, Tenant is not in default, unless Landlord specifically agrees
otherwise in writing.
 
3.  Landlord will not be required to perform or pay for any work or other
improvement to the Premises, and Tenant will accept the Premises in its then “as
is” condition in all respects as of the beginning of the Option term.
 
4.  If Tenant has validly exercised the Option, the annual base rent per square
foot of agreed rentable area in the Premises for each year of the Option term
will be the greater of: (a) the highest scheduled annual base rent per square
foot payable for any portion of the Premises, determined per Exhibit “D” or as
otherwise may be agreed in writing by Landlord and Tenant (ignoring any
abatements or reductions of that scheduled base rent); or (c) the “fair rental
value” of the Premises determined in accordance with Section 5 below.
 
5.  (a)  If Landlord and Tenant can’t agree on the annual base rent for each
Lease Year of the Option term at least six (6) months before the beginning of
the Option term, then unless otherwise agreed in writing by Landlord and Tenant,
Landlord and Tenant will try to agree in writing on a single appraiser at least
five (5) months before the beginning of the Option term, and if they can so
agree, then that appraiser will determine fair rental value in accordance with
this Addendum. If Landlord and Tenant can’t agree on a single appraiser within
this time period, then Landlord and Tenant each will appoint one appraiser, in
writing, not later than four (4) months before the beginning of the Option term.
Within fifteen (15) days after their appointment, the two appointed appraisers
will appoint a third appraiser. If the two appraisers can’t agree, a third
appraiser will be appointed by the American Institute of Real Estate Appraisers
(or if this organization refuses to act or no longer exists, then by an
organization deemed by Landlord to be reasonably equivalent) not later than
three (3) months before the beginning of the Option term. If either Landlord or
Tenant fails to appoint its appraiser within the prescribed time period, the
single appraiser appointed will determine the fair rental value. If both parties
fail to appoint appraisers within the prescribed time periods, then the first
appraiser validly appointed by a party will determine the fair rental value.
Appraisers must have at least five (5) years’ experience in the appraisal of
office property in the area in which the Project is located and be members of
professional organizations such as the American Institute of Real Estate
Appraisers or the equivalent. Landlord and Tenant will instruct the appraiser(s)
to complete their determination of the fair rental value not later than two (2)
months before the beginning of the Option term. Landlord and Tenant each will
pay the fees for the appraiser it appoints as set forth above, and will share
equally the fees for the single appraiser jointly appointed or the third
appraiser appointed as set forth above.
 
(b)  For purposes of this Lease, the term “fair rental value” means: the annual
net base rent that a hypothetical, ready and willing tenant would pay for the
Premises during each year of the Option term to a ready and willing landlord of
the Premises, assuming that the Premises was exposed for lease on the open
market for a reasonable period of time, could be used for general office use and
uses incidental thereto, was improved to its then-existing level, and that a
market-rate construction allowance was offered to and received by such
hypothetical tenant (even though such construction allowance will not actually
be paid to Tenant). If only a single appraiser is appointed as described above,
then that appraiser will determine the fair rental value. Otherwise, the fair
rental value will be the arithmetic average of the two (2) of the three (3)
appraisals which are closest in amount, and the third appraisal will be
disregarded.
 
(c)  If for some reason the fair rental value is not determined before the
beginning of the Option term, then Tenant will pay to Landlord base rent at the
greater of the rates set forth in Sections 4(a) and 4(b) of this Addendum until
the fair rental value is determined. When the fair rental value is determined,
Landlord will notify Tenant, and Tenant will pay to Landlord, within thirty (30)
days after receipt of such notice, any difference between the base rent actually
paid by Tenant to Landlord and the new base rent determined hereunder (if the
new base rent is higher).